             Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 1 of 49



                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

                                                           §
    In re:                                                 §    Chapter 11
                                                           §
    BURKHALTER RIGGING, INC., et al.,1                     §    Case No. 19-30495 (MI)
                                                           §
                                    Debtors.               §   (Jointly Administered)
                                                           §



                               SCHEDULES OF ASSETS AND LIABILITIES FOR
                                     BURKHALTER RIGGING, INC.
                                              (19-30495)




_________________________________________________
1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Burhalter Rigging Inc. (8314); Burkhalter Specialized Transport, LLC (1511);
Burkhalter Transport, Inc. (2096). The address for all of the Debtors is 16525 FM 521 Rosharon, TX 77583.
                     Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 2 of 49



                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

                                                                          §
            In re:                                                        § Chapter 11
                                                                          §
            BURKHALTER RIGGING, INC., et al.,1                            § Case No. 19-30495 (MI)
                                                                          §
                                   Debtors.                               § (Jointly Administered)
                                                                          §

                           GLOBAL NOTES, METHODOLOGY, AND SPECIFIC
                       DISCLOSURES REGARDING THE DEBTORS’ SCHEDULES OF
                   ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

                                                         Introduction

                 Burkhalter Rigging, Inc., (“Burkhalter”) and its debtor affiliates, as debtors and debtors-
        in-possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), with the
        assistance of their advisors, have filed their respective Schedules of Assets and Liabilities (the
        “Schedules”) and Statements of Financial Affairs (the “Statements,” and together with the
        Schedules, the “Schedules and Statements”) with the United States Bankruptcy Court for the
        Southern District of Texas, Houston Division (the “Bankruptcy Court”), pursuant to section 521
        of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), and Rule
        1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                These Global Notes, Methodology, and Specific Disclosures Regarding the Debtors’
        Schedules of Assets and Liabilities and Statements of Financial Affairs (the “Global Notes”)
        pertain to, are incorporated by reference in, and comprise an integral part of all of the Debtors’
        Schedules and Statements. The Global Notes should be referred to, considered, and reviewed in
        connection with any review of the Schedules and Statements.

                The Schedules and Statements do not purport to represent financial statements prepared in
        accordance with Generally Accepted Accounting Principles in the United States (“GAAP”), nor
        are they intended to be fully reconciled with the financial statements of each Debtor. Additionally,
        the Schedules and Statements contain unaudited information that is subject to further review,
        potential adjustment, and reflect the Debtors’ commercially reasonable efforts to report the assets
        and liabilities of each Debtor on an unconsolidated basis.

                The Debtors and their agents, attorneys, and financial advisors do not guarantee or warrant
        the accuracy or completeness of the data that is provided herein and shall not be liable for any loss
        or injury arising out of or caused in whole or in part by the acts, errors, or omissions, whether
        negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting, communicating

        1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, include: Burkhalter Rigging, Inc. (8314); Burkhalter Specialized Transport, LLC (1511); Burkhalter
        Transport, Inc. (2096). The address for all of the Debtors is 16525 FM 521 Rosharon, TX 77583.


4842-2539-8154.1
                   Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 3 of 49



        or delivering the information contained herein. While commercially reasonable efforts have been
        made to provide accurate and complete information herein, inadvertent errors or omissions may
        exist. The Debtors and their agents, attorneys and financial advisors expressly do not undertake
        any obligation to update, modify, revise, or re-categorize the information provided herein, or to
        notify any third party should the information be updated, modified, revised, or re-categorized. In
        no event shall the Debtors or their agents, attorneys and financial advisors be liable to any third
        party for any direct, indirect, incidental, consequential, or special damages (including, but not
        limited to, damages arising from the disallowance of a potential claim against the Debtors or
        damages to business reputation, lost business or lost profits), whether foreseeable or not and
        however caused, even if the Debtors or their agents, attorneys, and financial advisors are advised
        of the possibility of such damages.

                Mr. Ryan Bouley, the Debtors’ Chief Restructuring Officer, 2 has signed each of the
        Schedules and Statements. Mr. Bouley is an authorized signatory for each of the Debtors. In
        reviewing and signing the Schedules and Statements, Mr. Bouley necessarily has relied upon the
        efforts, statements, and representations of various personnel employed by the Debtors and their
        advisors. Mr. Bouley has not (and could not have) personally verified the accuracy of each
        statement and representation contained in the Schedules and Statements, including statements and
        representations concerning amounts owed to creditors, classification of such amounts, and creditor
        addresses.

                                       Global Notes and Overview of Methodology

        1.         Basis of Presentation. Except as otherwise noted, the asset and liability information
                   provided herein represents the Debtors’ data regarding their assets as and liabilities as of
                   January 31, 2019.

                   For financial reporting purposes, the Debtors ordinarily prepare combined financial
                   statements with a fiscal year-end of September 30th. Unlike the combined financial
                   statements, the Schedules reflect the assets and liabilities of each Debtor on a non-
                   consolidated, non-combined basis, except where otherwise indicated. Accordingly, the
                   totals listed in the Schedules will likely differ, at times materially, from the combined
                   financial reports prepared by the Debtors for financial reporting purposes or otherwise.

                   The Schedules do not purport to represent financial statements prepared in accordance with
                   GAAP, nor are they intended to be fully reconciled with the financial statements of each
                   Debtor. Additionally, the Schedules contain unaudited information that is subject to further
                   review and potential adjustment, and reflect the Debtors’ reasonable best efforts to report
                   the assets and liabilities of each Debtor on a non-combined basis. Moreover, given, among
                   other things, the uncertainty surrounding the collection and ownership of certain assets and
                   the valuation and nature of certain liabilities, to the extent that a Debtor shows more assets
                   than liabilities, this is not an admission that the Debtor was solvent as of the Petition Date
                   or at any time before the Petition Date. Likewise, to the extent a Debtor shows more




        2
            Mr. Bouley’s employment application is still pending. See Docket No. 101.


4842-2539-8154.1
                   Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 4 of 49



                   liabilities than assets, this is not an admission that the Debtor was insolvent as of the
                   Petition Date or at any time before the Petition Date.

        2.         Reservation of Rights. Reasonable efforts have been made to prepare and file complete
                   and accurate Schedules and Statements; however, inadvertent errors or omissions may
                   exist. The Debtors reserve all rights to (i) amend or supplement the Schedules and
                   Statements from time to time, in all respects, as may be necessary or appropriate, including,
                   without limitation, the right to amend the Schedules and Statements with respect to any
                   and all claim (“Claim”) descriptions, designations, or Debtor(s) against which the Claim is
                   asserted; (ii) dispute or otherwise assert offsets or defenses to any Claim reflected in the
                   Schedules and Statements as to amount, liability, priority, status or classification; (iii)
                   subsequently designate any Claim as “disputed,” “contingent,” or “unliquidated;” or object
                   to the extent, validity, enforceability, priority or avoidability of any Claim. Any failure to
                   designate a Claim in the Schedules and Statements as “disputed,” “contingent,” or
                   “unliquidated” does not constitute an admission by the Debtors that such Claim or amount
                   is not “disputed,” “contingent,” or “unliquidated.” Listing a Claim does not constitute an
                   admission of liability by the Debtor against which the Claim is listed or against any of the
                   Debtors. Furthermore, nothing contained in the Schedules and Statements shall constitute
                   a waiver of rights with respect to the Debtors’ chapter 11 cases, including, without
                   limitation, issues involving Claims, substantive consolidation, defenses, equitable
                   subordination, and/or causes of action arising under the provisions of chapter 5 of the
                   Bankruptcy Code and any other relevant non-bankruptcy laws to recover assets or avoid
                   transfers. Any specific reservation or rights contained elsewhere in the Global Notes does
                   not limit in any respect the general reservation of rights contained in this paragraph.
                   Notwithstanding the foregoing, the Debtors shall not be required to update the Schedules
                   and Statements.

        3.         Description of Cases and “As Of” Information Date. On January 31, 2019 (the “Petition
                   Date”), the Debtors filed voluntary petitions for relief under chapter 11 of the Bankruptcy
                   Code. The Debtors are operating their businesses and managing their properties as debtors-
                   in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                   On February 4, 2019, the Bankruptcy Court entered the Order (I) Directing Joint
                   Administration of Chapter 11 Cases and (II) Granting Related Relief [Docket No. 17]. On
                   February 19, 2019, the United States Trustee for the Southern District of Texas filed the
                   Notice of Appointment of Official Committee of Unsecured Creditors pursuant to section
                   1102(a) of the Bankruptcy Code [Docket No. 85].

                   The asset and liability information provided herein represents the asset and liability data of
                   the Debtors as of the close of business on January 31, 2019, except as otherwise noted.

        4.         Financial Statements. The Debtors have a traditional monthly close practice and prepare
                   combined financial statements for all debtors on a regular monthly basis. The Debtors fiscal
                   year runs from October 1st through September 30th.

        5.         Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome, and
                   an inefficient use of estate assets for the Debtors to obtain current market valuations for all


4842-2539-8154.1
                   Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 5 of 49



                   of their assets. Accordingly, unless otherwise indicated, the Schedules and Statements
                   reflect the Debtors’ best estimate of net book values as of January 31, 2019. There may be
                   certain exceptions to this as noted in the Schedules. Assets with a net book value of zero
                   may not be set forth in the Schedules or scheduled with undetermined amounts. Parties are
                   cautioned that book value is not, in any way, indicative of the fair market value of any of
                   the Debtors’ assets.

                   Book values of assets prepared in accordance with GAAP generally do not reflect the
                   current performance of the assets or the impact of the commodity price environment and
                   may differ materially from the actual value and/or performance of the underlying assets.

                   The net book values may differ materially from fair market values or the amounts
                   ultimately realized.

        6.         Property Rights—Generally. Exclusion of certain property from the Schedules and
                   Statements shall not be construed as an admission that such property rights have been
                   abandoned, terminated, assigned, expired by their terms, or otherwise transferred pursuant
                   to a sale, acquisition, or other transaction. Conversely, inclusion of certain property in the
                   Schedules and Statements shall not be construed as an admission that such property rights
                   have not been abandoned, terminated, assigned, expired by their terms, or otherwise
                   transferred pursuant to a sale, acquisition, or other transaction.

                   The Debtors have made diligent efforts to attribute property to each applicable Debtor, it
                   is possible that property attributed to a particular Debtor may, in fact, be owned by another.
                   The Debtors reserve all of their rights with respect to the legal status of any and all such
                   property rights.

        7.         Personal Property. In the ordinary course of their businesses, the Debtors may lease
                   furniture, fixtures, and equipment from certain third-party lessors for use in the daily
                   operation of their business. Nothing in the Schedules and Statements is or shall be
                   construed as an admission regarding any determination as to the legal status of any lease
                   (including whether any lease is a true lease or a financing arrangement), and the Debtors
                   reserve all of their rights with respect to any such issue.

                   The Debtors have made diligent efforts to attribute property to each applicable Debtor, it
                   is possible that property attributed to a particular Debtor may, in fact, be owned by another.
                   The Debtors reserve all of their rights with respect to the legal status of any and all such
                   property rights.

        8.         Recharacterization. Notwithstanding the Debtors’ commercially reasonable efforts to
                   properly characterize, classify, categorize, or designate certain Claims, assets, executory
                   contracts, unexpired leases, and other items reported in the Schedules and Statements, the
                   Debtors may nevertheless have improperly characterized, classified, categorized,
                   designated, or omitted certain items due to the complexity and size of the Debtors’
                   businesses. Accordingly, the Debtors reserve all of their rights to re-characterize,
                   reclassify, recategorize, redesignate, add, or delete items reported in the Schedules and
                   Statements at a later time as is necessary or appropriate as additional information becomes



4842-2539-8154.1
                   Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 6 of 49



                   available, including, without limitation, whether contracts or leases listed herein were
                   deemed executory or unexpired as of the Petition Date and remain executory and unexpired
                   postpetition. Disclosure of information in one or more Schedules, one or more Statements,
                   or one or more exhibits or attachments to the Schedules or Statements, even if incorrectly
                   placed, shall be deemed to be disclosed in the correct Schedules, Statements, exhibits, or
                   attachments.

        9.         Liabilities. The Debtors have sought to allocate liabilities between the prepetition and
                   postpetition periods based on the information and research conducted in connection with
                   the preparation of the Schedules and Statements. As additional information becomes
                   available and further research is conducted, the allocation of liabilities between the
                   prepetition and postpetition periods may change. Accordingly, the Debtors reserve all of
                   their rights to amend, supplement, or otherwise modify the Schedules and Statements as is
                   necessary or appropriate.

                   The liabilities listed on the Schedules do not reflect any analysis of Claims under section
                   503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all of their rights to
                   dispute or challenge the validity of any asserted Claims under section 503(b)(9) of the
                   Bankruptcy Code or the characterization of the structure of any such transaction or any
                   document or instrument related to any creditor’s Claim.

        10.        Excluded Assets and Liabilities. The Debtors have excluded certain categories of assets,
                   tax accruals, and liabilities from the Schedules and Statements, including, without
                   limitation, accrued salaries, employee benefit accruals, and accrued accounts payable. The
                   Debtors also have excluded rejection damage Claims of counterparties to executory
                   contracts and unexpired leases that may or may not be rejected, to the extent such damage
                   Claims exist. In addition, certain immaterial assets and liabilities may have been excluded.

        11.        Insiders. Solely for purposes of the Schedules and Statements, the Debtors defined
                   “insiders” as: (a) directors; (b) officers; (c) persons in control of the Debtors; and (d)
                   relatives of the Debtors’ directors, officers or persons in control of the Debtors. Persons
                   listed as “insiders” have been included for informational purposes only and by including
                   them in the Schedules and Statements, shall not constitute an admission that those persons
                   are insiders for purposes of section 101(31) of the Bankruptcy Code. Moreover, the Debtors
                   do not take any position with respect to: (a) any insider’s influence over the control of the
                   Debtors; (b) the management responsibilities or functions of any such insider; (c) the
                   decision making or corporate authority of any such insider; or (d) whether the Debtors or
                   any such insider could successfully argue that he or she is not an “insider” under applicable
                   law or with respect to any theories of liability or for any other purpose.

        12.        Intellectual Property Rights. Exclusion of certain intellectual property shall not be
                   construed as an admission that such intellectual property rights have been abandoned,
                   terminated, assigned, expired by their terms, or otherwise transferred pursuant to a sale,
                   acquisition, or other transaction.

                   In addition, although the Debtors have made diligent efforts to attribute intellectual
                   property to the rightful Debtor entity, in certain instances, intellectual property owned by


4842-2539-8154.1
                   Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 7 of 49



                   one Debtor may, in fact, be owned by another Debtor or by an affiliate. Accordingly, the
                   Debtors reserve all of their rights with respect to the legal status of any and all such
                   intellectual property rights.

        13.        Executory Contracts. Although the Debtors made diligent attempts to attribute an
                   executory contract to its rightful Debtor, in certain instances, the Debtors may have
                   inadvertently failed to do so due to the complexity and size of the Debtors’ businesses.
                   Accordingly, the Debtors reserve all of their rights with respect to the named parties of any
                   and all executory contracts, including the right to amend Schedule G.

                   The Debtors’ executory contracts and unexpired leases have been set forth in Schedule G.
                   The Debtors’ rejection of executory contracts and unexpired leases may result in the
                   assertion of rejection damage claims; the Schedules and Statements do not reflect any
                   claims for rejection damages. The Debtors reserve the right to make any arguments and
                   objections with respect to the assertion of any claims related to contracts or leases,
                   including that any contract or lease identified on Schedule G is not an executory contract
                   or unexpired lease for purposes of section 365 of the Bankruptcy Code.

        14.        Materialman’s/Mechanic’s Liens. The inventories, property, and equipment listed in the
                   Schedules and Statements are presented without consideration of any materialman’s or
                   mechanic’s liens.

        15.        Classifications. Listing (a) a Claim on Schedule D as “secured,” (b) a Claim on Schedule
                   E/F as “priority,” (c) a Claim on Schedule E/F as “unsecured,” or (d) a contract on Schedule
                   G as “executory” or “unexpired,” does not constitute an admission by the Debtors of the
                   legal rights of the claimant or a waiver of the Debtors’ rights to re-characterize or reclassify
                   such Claims or contracts or to setoff of such Claims.

        16.        Claims Description. Schedules D and E/F permit each of the Debtors to designate a Claim
                   as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim on a
                   given Debtor’s Schedules and Statements as “disputed,” “contingent,” or “unliquidated”
                   does not constitute an admission by that Debtor that such amount is not “disputed,”
                   “contingent,” or “unliquidated,” or that such Claim is not subject to objection. The Debtors
                   reserve all of their rights to dispute, or assert offsets or defenses to, any Claim reflected on
                   their respective Schedules and Statements on any grounds, including liability or
                   classification. Additionally, the Debtors expressly reserve all of their rights to
                   subsequently designate such Claims as “disputed,” “contingent” or “unliquidated.”
                   Moreover, listing a Claim does not constitute an admission of liability by the Debtors.

        17.        Causes of Action. Despite their commercially reasonable efforts to identify all known
                   assets, the Debtors may not have listed all of their causes of action or potential causes of
                   action against third-parties as assets in the Schedules and Statements, including, without
                   limitation, causes of actions arising under the provisions of chapter 5 of the Bankruptcy
                   Code and any other relevant non-bankruptcy laws to recover assets or avoid transfers. The
                   Debtors reserve all of their rights with respect to any cause of action (including avoidance
                   actions), controversy, right of setoff, cross claim, counterclaim, or recoupment and any
                   claim on contracts or for breaches of duties imposed by law or in equity, demand, right,


4842-2539-8154.1
                   Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 8 of 49



                   action, lien, indemnity, guaranty, suit, obligation, liability, damage, judgment, account,
                   defense, power, privilege, license, and franchise of any kind or character whatsoever,
                   known, unknown, fixed or contingent, matured or unmatured, suspected or unsuspected,
                   liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable
                   directly or derivatively, whether arising before, on, or after the Petition Date, in contract or
                   in tort, in law or in equity, or pursuant to any other theory of law (collectively, “Causes of
                   Action”) they may have, and neither these Global Notes nor the Schedules and Statements
                   shall be deemed a waiver of any claims or Causes of Action or in any way prejudice or
                   impair the assertion of such claims or Causes of Action.

        18.        Summary of Significant Reporting Policies. The following is a summary of significant
                   reporting policies:

                   •       Undetermined Amounts. The description of an amount as “unknown,” “TBD” or
                           “undetermined” is not intended to reflect upon the materiality of such amount.

                   •       Totals. All totals that are included in the Schedules and Statements represent totals
                           of all known amounts. To the extent there are unknown or undetermined amounts,
                           the actual total may be different than the listed total.

                   •       Paid Claims. The Debtors were authorized (but not directed) to pay certain
                           outstanding prepetition Claims pursuant to various orders entered by the
                           Bankruptcy Court. To the extent the Debtors pay any of the Claims listed in the
                           Schedules and Statements pursuant to any orders entered by the Bankruptcy Court,
                           the Debtors reserve all of their rights to amend or supplement the Schedules and
                           Statements or take other action as is necessary or appropriate to avoid over-payment
                           of or duplicate payments for any such liabilities.

                   •       Liens. Property and equipment listed in the Schedules and Statements are presented
                           without consideration of any liens that may attach (or have attached) to such
                           property and equipment.

        19.        Estimates and Assumptions. To prepare and file the Schedules in accordance with the
                   deadline established in the Debtors’ chapter 11 cases, management was required to make
                   certain estimates and assumptions that affected the reported amounts of these assets and
                   liabilities. Actual results could differ from those estimates, perhaps materially. The
                   Debtors reserve all rights to amend the reported amounts of assets and liabilities to reflect
                   changes in those estimates or assumptions.

        20.        Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

        21.        Intercompany Payables and Receivables. Intercompany payables and receivables
                   between the Debtors are set forth on Schedule E/F or Schedule A/B.77, as applicable.

                   As described more fully in the Debtors’ Emergency Motion for Entry of Order (I) Allowing
                   Debtors to Temporarily Use their Existing Bank Account (II) Granting a 45 Day Extension
                   for Debtors to Comply with the Operating Guidelines and Reporting Requirements for



4842-2539-8154.1
                   Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 9 of 49



                   Debtors in Possession and (III) Granting Related Relief [Docket No. 13] (the “Cash
                   Management Motion”), BRI maintains the Debtors’ main operating account, which
                   receives and disburses funds, as necessary, to accounts maintained at the various Debtors.

                   The listing by the Debtors of any account between a Debtor and another Debtor or between
                   a Debtor and a non-Debtor affiliate is a statement of what appears in a particular Debtor’s
                   books and records and does not reflect any admission or conclusion of the Debtors
                   regarding the allowance, classification, characterization, validity, or priority of such
                   account. The Debtors take no position in these Schedules and Statements as to whether
                   such accounts would be allowed as a Claim, an Interest, or not allowed at all. As such, the
                   amounts for intercompany balances are scheduled as undetermined. The Debtors and all
                   parties in interest reserve all rights with respect to such accounts.

        22.        Setoffs. The Debtors periodically incur certain setoffs in the ordinary course of business.

                   Setoffs in the ordinary course can result from various items including, but not limited to,
                   intercompany transactions, pricing discrepancies, returns, warranties, refunds, negotiations
                   and/or disputes between the Debtors and their customers and/or suppliers. These normal
                   setoffs are consistent with the ordinary course of business in the Debtors’ industry and can
                   be particularly voluminous, making it unduly burdensome and costly for the Debtors to list
                   such ordinary course setoffs. Therefore, although such setoffs and other similar rights may
                   have been accounted for when scheduling certain amounts, these ordinary course setoffs
                   are not independently accounted for, and as such, are or may be excluded from the Debtors’
                   Schedules and Statements.

        23.        Confidentiality. In certain instances, the sensitivity of certain information may require its
                   omission from the Schedules and Statements. To the extent possible, the alterations,
                   redactions, consolidations, and omissions have been limited to the extent determined by
                   the Debtors to be necessary or appropriate to protect the Debtors or third parties while also
                   providing interested parties with sufficient information in response to the Schedules and
                   Statements. The Debtors have not included home addresses of current and former
                   employees or directors and customer names and addresses in the Schedules and Statements.
                   The Debtors will mail any required notice or other documents to the address listed in their
                   books and records for such individuals.

        24.        Global Notes Control. In the event that the Schedules and Statements differ from these
                   Global Notes, the Global Notes shall control.



                             Specific Disclosures with Respect to the Debtors’ Schedules

        Schedule A/B.3. The bank account balances listed are as of the Petition Date.

        Schedule A/B.8. The Debtors maintain certain insurance policies essential to continued
        operations. The terms of these policies are characteristic of insurance policies typically maintained
        by corporate entities that are similar in size and nature to the Debtors. The Debtors maintain
        various policies of insurance, including, but not limited to, property, casualty, motor vehicles,


4842-2539-8154.1
                   Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 10 of 49



        workers’ compensation, general liability, and director and officer liability. As more fully set forth
        in the Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the
        Debtors to (A) Maintain Existing Insurance Coverage and Existing Insurance Premium Financing
        Agreements, (B) Satisfy all Prepetition Obligations Related to that Insurance Coverage in the
        Ordinary Course of Business, and (C) Renew, Supplement, or Enter into New Insurance Coverage
        in the Ordinary Course of Business, and (II) Granting Related Relief Notice under BLR (9013-
        1(b) and 9013-1(i) [Docket No. 13] (the “Insurance Motion”), certain policy premiums are
        financed.

        Schedule A/B.11. The Debtors have disclosed the net book value with respect to accounts
        receivable listed on Schedule A/B.11, which represents the amount of the accounts receivable
        netted by any “doubtful accounts.” Further, amounts include intercompany receivable balances,
        the collectability of which is unknown.

        Schedule A/B.47 & 50. For convenience purposes, and due to the interest of time, all of the
        Debtors titled and un-titled automobiles, machinery, and equipment are listed in schedule 50. The
        value of the Debtor’s interest is reflected at net book value.

        Schedule A/B.55. The Debtors leasehold improvements are included at net book value and are
        improvements to the Debtors leased property that is not owned by the Debtors.

        Schedule A/B.63. For confidentiality reasons, the Debtors have not provided a customer list.

        Schedule A/B.70. Please refer to Schedule G for a listing of all executory contracts. The
        valuations as to the Debtors’ interest in these agreements is unknown at the time of filing.

        Schedule A/B.72. In certain instances, the Debtors have submitted tax returns that are currently
        pending in which the Debtors may be entitled to a tax refund. As such, the value of the Debtors’
        interest is estimated, as the applicable taxing authorities may dispute the Debtors’ tax returns or
        reach a settlement on the exact amount of any tax refund. The Debtors have not made any
        determination that a tax refund is an asset of a particular Debtor, and the Debtors reserve all of
        their rights on this issue. NOL’s have not been scheduled as any benefit to the Debtors of the
        NOL’s to offset future taxable income has not been determined.

        Schedule A/B.74 & 75. In the ordinary course of their businesses, the Debtors may have accrued,
        or may subsequently accrue, certain rights to causes of action, counterclaims, setoffs, or refunds
        with their contract counterparties, suppliers, or vendors or potential warranty claims against their
        suppliers or vendors. The Debtors reserve all of their rights with respect to such potential causes
        of action, counterclaims, setoffs, refunds, and claims, including the right to amend Schedule
        A/B.75 & 75.

        Schedule D. Except as otherwise agreed pursuant to a stipulation or order entered by the
        Bankruptcy Court, the Debtors reserve their rights to dispute or challenge the validity, perfection,
        or immunity from avoidance of any lien purported to be granted or perfected in any specific asset
        of a secured creditor listed on Schedule D of any Debtor. Moreover, although the Debtors have
        scheduled claims of various creditors as secured claims, the Debtors reserve all of their rights to
        dispute or challenge the secured nature of any such creditor’s claim or the characterization of the
        structure of any such transaction or any document or instrument related to such creditor’s claim.


4842-2539-8154.1
                   Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 11 of 49



        The descriptions provided in Schedule D are solely intended to be a summary, and not an
        admission of liability.

        Reference to the applicable loan agreements and related documents is necessary for a complete
        description of the collateral and the nature, extent, and priority of liens. Nothing in the Global
        Notes or the Schedules and Statements shall be deemed a modification or interpretation of the
        terms of such agreements. Except as specifically stated herein, real property lessors, utility
        companies, and other parties that may hold security deposits have not been listed on Schedule D.
        The Debtors reserve all of their rights to amend Schedule D to the extent that the Debtors determine
        that any claims associated with such agreements should be reported on Schedule D. Nothing herein
        shall be construed as an admission by the Debtors of the legal rights of the claimant or a waiver of
        the Debtors’ rights to recharacterize or reclassify such claim or contract.

        Moreover, the Debtors have not included on Schedule D parties that may believe their claims are
        secured through setoff rights or inchoate statutory lien rights. Where an administrative agent or
        trustee serves with respect to any prepetition secured debt, only the administrative agent or trustee,
        as applicable, is listed as the creditor on Schedule D and not any other party that may hold a portion
        of the debt.

        The claim amounts listed reflect approximate amounts as of the Petition Date.

        Schedule E/F. The listing by the Debtors of any account between a Debtor and another Debtor or
        between a Debtor and a non-Debtor affiliate is a statement of what appears in a particular Debtor’s
        books and records and does not reflect any admission or conclusion of the Debtors regarding the
        allowance, classification, characterization, validity, or priority of such account. The Debtors take
        no position in these Schedules and Statements as to whether such accounts would be allowed as a
        Claim, an Interest, or not allowed at all. As such, the amounts for intercompany balances are
        scheduled as undetermined. The Debtors and all parties in interest reserve all rights with respect
        to such accounts.

        The Bankruptcy Court has authorized the Debtors, in their discretion, to pay certain liabilities that
        may be entitled to priority under the applicable provisions of the Bankruptcy Code. For example,
        on February 6, 2019, the Bankruptcy Court entered the Final Order (I) Authorizing The Debtors
        to (A) Pay Prepetition Wages, Salaries, Other Compensation, and Reimbursable Expenses and (B)
        Continue Employee Benefits Programs and (II) Granting Related Relief [Docket No. 52] (the
        “Wages and Benefits Order”), authorizing the Debtors to pay or honor certain prepetition
        obligations with respect to employee wages, salaries and other compensation, accrued and unpaid
        vacation liability, reimbursable employee expenses, and similar benefits. As a result of the Wages
        and Benefits Order, the Debtors believe that employee claims for prepetition wages have been or
        will be satisfied, and such amounts are not listed in the Debtors’ Schedules.

        The Bankruptcy Court has also authorized the Debtors to pay, in their discretion, certain
        outstanding claims on a postpetition basis. Certain Debtors may pay claims listed on Schedule F
        during these chapter 11 cases pursuant to orders of the Bankruptcy Court and reserve all of their
        rights to amend or supplement Schedule E/F or take other action as necessary or appropriate to
        avoid overpayment of, or duplicate payments for, any such liabilities.




4842-2539-8154.1
                   Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 12 of 49



        In addition, the Debtors have received authority by order of the Bankruptcy Court to pay certain
        taxes, including, but not limited to, sales, use, franchise, income, and payroll taxes. The Debtors
        believe that certain claims on account of such taxes have been or will be satisfied. Out of an
        abundance of caution, however, the Debtors have listed the taxing authorities on Schedule E/F for
        each Debtor as “undetermined”.

        The Debtors have used their best reasonable efforts to report all prepetition general unsecured
        claims against the Debtors on Schedule E/F based upon the Debtors’ existing books and records
        as of the Petition Date. The claims of individual creditors for, among other things, various services
        may not reflect credits or allowances due from such creditors to the applicable Debtor. Schedule
        E/F may not reflect invoices received by the Debtors after the Petition Date on account of
        prepetition goods and services. The Debtors reserve all of their rights with respect to any credits
        and allowances, including the right to assert objections and/or setoffs with respect to same.

        The claims listed on Schedule E/F arose or were incurred on various dates. In certain instances,
        the date on which a claim arose, including whether such claim arose before or after the Debtors
        initiated these chapter 11 cases, is an open issue of fact. Although reasonable efforts have been
        made to identify the date of incurrence of each claim, determining the date upon which each claim
        in Schedule E/F was incurred or arose would be unduly burdensome and cost prohibitive and,
        therefore, when the date the debt was incurred was not readily available, the Debtors have listed
        the date as “various”.

        Schedule E/F does not include certain deferred charges, deferred liabilities, accruals, or general
        reserves. While not listed on Schedule E/F, such amounts are, reflected on the Debtors’ books and
        records to the extent required in accordance with GAAP. Such accruals are general estimates of
        liabilities and do not represent specific claims as of the Petition Date.

        Certain of the claims described on Schedule E/F as “litigation claims” may include potential or
        threatened legal disputes that are not formally recognized by an administrative, judicial, or other
        adjudicative forum due to certain procedural conditions that counterparties have yet to satisfy.
        Any information contained in Schedule E/F with respect to such potential litigation shall not be a
        binding representation on the Debtors’ liabilities with respect to any of the potential suits and
        proceedings included herein. Some of the claims involved in litigation listed on Schedule E/F may
        be subject to subordination pursuant to section 510 of the Bankruptcy Code.

        The Debtors expressly incorporate by reference into Schedule E/F all parties to pending litigation
        listed in Statement 7 as contingent, unliquidated, and disputed claims, to the extent not already
        listed on Schedule E/F.

        To the extent they are known, Schedule E/F reflects the prepetition amounts owing to
        counterparties to executory contracts and unexpired leases. Such prepetition amounts, however,
        may be paid in connection with the assumption or the assumption and assignment of an executory
        contract or unexpired lease. Additionally, Schedule E/F does not include potential rejection
        damage claims, if any, of the counterparties to executory contracts and unexpired leases that may
        be rejected.




4842-2539-8154.1
                   Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 13 of 49



        Schedule G. The Debtor’s business is complex. Although the Debtor’s existing books, records,
        and financial systems have been relied upon to identify and schedule executory contracts and
        unexpired leases at each of the Debtors and diligent efforts have been made to ensure the accuracy
        of each Debtor’s Schedule G, inadvertent errors, omissions, or over-inclusion may have occurred.
        Certain information, such as the contract information of the counterparty, may not be included
        where such information could not be obtained using the Debtors’ reasonable efforts.

        Listing a contract or lease on Schedule G does not constitute an admission by the Debtors as to the
        validity or enforceability of any such contract or lease, an admission that such contract is an
        executory contract or unexpired lease or an admission that such contract or lease was in effect on
        the Petition Date. The Debtors hereby reserve all of their rights to dispute the validity, status, or
        enforceability of any contracts, leases, or other agreements set forth on Schedule G and to amend
        or supplement Schedule G as necessary. Certain of the contracts and leases listed on Schedule G
        may contain certain renewal options, guarantees of payment, indemnifications, options to
        purchase, rights of first refusal, and other miscellaneous rights. Such rights, powers, duties, and
        obligations are not set forth separately on Schedule G.

        Omission of a contract or lease from Schedule G does not constitute an admission by the Debtors
        that such omitted contract or lease is not an executory contract or unexpired lease. The Debtors’
        rights under the Bankruptcy Code with respect to any such omitted contracts or leases are not
        waived by the omission and are hereby reserved in full. Schedule G may be amended at any time
        to add any omitted contract, agreement or lease.

        Certain of the instruments reflected on Schedule G may contain renewal options, guarantees of
        payments, options to purchase, rights of first refusal, rights to lease additional lands, and other
        miscellaneous rights. Such rights, powers, duties, and obligations are not separately set forth on
        Schedule G. The Debtors hereby expressly reserve the right to assert that any instrument listed on
        Schedule G is an executory contract within the meaning of section 365 of the Bankruptcy Code.
        The Debtors reserve all of their rights, claims, and causes of action with respect to claims
        associated with any contracts and agreements listed on the Schedules, including their right to
        dispute or challenge the characterization or the structure of any transaction, document, or
        instrument (including any intercompany agreement) related to a creditor’s claim.

        Certain confidentiality and non-compete agreements may not be listed on Schedule G. The
        Debtors reserve all of their rights with respect to such agreements.

        Certain of the contracts and agreements listed on Schedule G may consist of several parts,
        including, purchase orders, amendments, restatements, waivers, letters and other documents that
        may not be listed on Schedule G or that may be listed as a single entry. The Debtors expressly
        reserve their rights to challenge whether such related materials constitute an executory contract or
        unexpired lease, a single contract or lease, or multiple, severable, or separate contracts or leases.

        The contracts, agreements, and leases listed on Schedule G may have expired or may have been
        modified, amended, or supplemented from time to time by various amendments, restatements,
        waivers, estoppel certificates, letters, memoranda, and other documents, instruments, and
        agreements that may not be listed therein despite the Debtors’ use of reasonable efforts to identify
        such documents. Further, unless otherwise specified on Schedule G, each executory contract or


4842-2539-8154.1
                   Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 14 of 49



        unexpired lease listed thereon shall include all exhibits, schedules, riders, modifications,
        declarations, amendments, supplements, attachments, restatements, or other agreements made
        directly or indirectly by any agreement, instrument, or other document that in any manner affects
        such executory contract or unexpired lease, without respect to whether such agreement, instrument,
        or other document is listed thereon.

        The Debtors have made a reasonable effort to determine the effective date and expiration date of
        each executory contract and unexpired lease for Schedule G. In some cases, the dates listed on
        Schedule G are estimated. To determine the exact expiration date for particular contracts or leases,
        parties are advised to review the individual contracts or leases, rather than simply relying on the
        dates listed on Schedule G. The Debtors reserve all their rights in this regard.

        Although the Debtors made diligent attempts to attribute an executory contract or unexpired lease
        to its rightful Debtor, in certain instances, the Debtors may have inadvertently failed to do so.
        Accordingly, the Debtors reserve all of their rights with respect to the named parties of any and all
        executory contracts and unexpired leases, including the right to amend Schedule G.

        The listing of any contract or lease on Schedule G does not constitute an admission by the Debtors
        as to the validity of any such contract or lease or that such contract or lease is an executory contract
        or unexpired lease. The Debtors reserve all of their rights to dispute the effectiveness of any such
        contract or lease listed on Schedule G or to amend Schedule G at any time to remove any contract
        or lease.

        .

                          Specific Disclosures with Respect to the Debtors’ Statements

        Statements 1 and 2. For financial reporting purposes, the Debtors ordinarily prepare combined
        financial statements, and determine their gross revenue on a combined basis in the ordinary course
        of business. Unlike the combined financial statements, the Statements reflect the business and
        non-business revenue of each Debtor on a non-consolidated and non-combined basis, except where
        otherwise indicated. Accordingly, the totals listed in the Statements may differ, at times
        materially, from the consolidated and combined financial reports prepared by the Debtors for
        financial reporting purposes or otherwise. The Debtors fiscal year-end runs from October 1st to
        September 30th. Statements 1 and 2 reflect the Debtors’ gross revenue from business and non-
        business revenue (including interest and other income) for fiscal years 2017 and 2018 and for the
        period October 1, 2018 through January 31, 2019. The revenue listed is based on the Debtors’
        books and records. The gross revenues from the business and non-business revenues include
        intercompany revenues for services provided by one Debtor to another Debtor.

        Statement 3. Statement 3 includes any disbursement or other transfer made by the Debtors except
        for those made to insiders (included in Statement 4), employee payroll and expense
        reimbursements and interbank transfers done as part of the Debtors’ cash management system. In
        Statement 3, disbursements made on account of multiple invoices may be reflected as a single
        payment.

        As described more fully in the Cash Management Motion, all disbursements listed in Statement 3
        are made through the Debtors’ cash management system. Burkhalter Rigging, Inc. is the Debtors’


4842-2539-8154.1
                   Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 15 of 49



        main operating entity, and the vast majority of the revenues received and disbursements paid by
        the Debtors flow through bank accounts held in the name of this Debtor. It would be unduly
        burdensome and administratively inefficient to attribute specific payments made (or portions of
        payments) to individual Debtors. Therefore, the Debtors have reflected such payments on
        Statement 3 for Burkhalter Rigging, Inc.

        Statement 4. Statement 4 accounts for the Debtors’ cash transfers to or for the benefit of insiders.
        The listing of any person or entity is not intended to be nor shall it be construed as a legal
        characterization of such party as an insider under applicable law, and does not act as an admission
        of any fact, claim, right, or defense, and all such rights, claims and defenses are hereby reserved.

        Directors and officers listed as transferees in Statement 4 may be (i) directors or officers of
        Burkhalter Rigging, Inc., as well as directors or officers of other Debtors or non-Debtor affiliates
        or (ii) former directors or officers no longer employed by the Debtors.

        Insider payments for all Debtor entities are shown on Statement 4 for Burkhalter Rigging, Inc.
        Directors and officers listed as transferees in Statement 4 may be directors and officers of one or
        more Debtors.

        Statement 7. Information provided in Statement 7 includes only those legal disputes and
        administrative proceedings that are formally recognized by an administrative, judicial or other
        adjudicative forum. In the Debtors’ attempt to provide full disclosure, to the extent a legal dispute
        or administrative proceeding is not formally recognized by an administrative, judicial or other
        adjudicative forum due to certain procedural conditions that counterparties have yet to satisfy, the
        Debtors have identified such matters on Schedule F for the applicable Debtor. Additionally, any
        information contained in Statement 7 shall not be a binding representation of the Debtors’
        liabilities with respect to any of the suits and proceedings identified therein.

        Statement 11. Disbursements listed in Statement 11 were initiated and disbursed by Burkhalter
        Rigging, Inc., but were for the benefit of all Debtors.

        Statement 25. The dates of existence of the businesses for which the Debtors have an interest
        reflect the year of incorporation of the entity reflected and do not reflect the incorporation dates of
        any predecessor entities.

        Statement 26d. The Debtors provide certain parties, such as its lenders, potential investors,
        customers, vendors, its financial and tax advisors and other business partners with financial
        statements. The Debtors do not maintain complete lists to track such disclosures and therefore has
        not provided lists of these parties in response to this question.

        Statement 30. Please see Statement 4 of this form for transfers to insiders.




4842-2539-8154.1
                         Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 16 of 49


Fill in this information to identify the case:

Debtor name: Burkhalter Rigging, Inc.

United States Bankruptcy for the District of: Southern Texas
                                                                                                            Check if this is an
Case number: 19-30495
                                                                                                            amended ling


    Summary of Assets



1. Schedule A/B: Assets - Real and Personal Property (O cial Form 206A/B)
 1a. Real property:                                                                           $301,272.15
         Copy line 88 from Schedule A/B
 1b. Total personal property:                                                                 $26,200,454.06
         Copy line 91A from Schedule A/B
 1c. Total of all property:                                                                   $26,501,726.21
         Copy line 92 from Schedule A/B

    Summary of Liabilities




2. Schedule D: Creditors Who Have Claims Secured by Property (O cial Form 206D)               $0.00
Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D

3. Schedule E/F: Creditors Who Have Unsecured Claims (O cial Form 206E/F)
 3a. Total claim amounts of priority unsecured claims:                                        $0.00
         Copy the total claims from Part 1 from line 5a of Schedule E/F
 3b. Total amount of claims of nonpriority amount of unsecured claims:                        $7,843,010.14
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F


4. Total Liabilities                                                                          $7,843,010.14
Lines 2 + 3a + 3b
                          Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 17 of 49


 Fill in this information to identify the case:

 Debtor name: Burkhalter Rigging, Inc.

 United States Bankruptcy for the District of: Southern Texas
                                                                                                                                                            Check if this is an
 Case number: 19-30495
                                                                                                                                                            amended ling


O cial Form 206A/B
Schedule A/B: Assets — Real and Personal Property 12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which the debtor
holds rights and powers exercisable for the debtor's own bene t. Also include assets and properties which have no book value, such as fully depreciated assets or assets that
were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Of cial Form
206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and case number
(if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts from the attachment in
the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a xed asset schedule or depreciation schedule,
that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured claims. See the
instructions to understand the terms used in this form.

    Part 1: Cash and cash equivalents



1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
        Yes. Fill in the information below.


   All cash or cash equivalents owned or controlled by the debtor                                                                        Current value of debtor’s interest


 2. Cash on hand

 2.1                                                                                                                                    $0.00



 3. Checking, savings, money market, or nancial brokerage accounts (Identify all)
 Name of institution (bank or brokerage rm)                         Type of account                       Last 4 digits of account
                                                                                                          #

 3.1      REGIONS BANK                                                      CHECKING                      0483                          $36,806.73

 3.2      TRUSTMARK BANK                                                    CHECKING                      0304                          $110,191.35


 4. Other cash equivalents (Identify all)
 4.1                                                                                                                                    $0.00



 5. Total of Part 1
 Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                          $146,998.08
                         Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 18 of 49
  Part 2: Deposits and prepayments



6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes. Fill in the information below.



                                                                                                                            Current value of debtor’s interest
7. Deposits, including security deposits and utility deposits
Description, including name of holder of deposit


7.1      DEPOSITS                                                                                                           $86,000.00



8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
Description, including name of holder of prepayment


8.1      PREPAID INSURANCE                                                                                                  $142,012.24



9. Total of Part 2
Add lines 7 through 8. Copy the total to line 81.
                                                                                                                            $228,012.24


  Part 3: Accounts receivable



10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes. Fill in the information below.



                                                                                                                            Current value of debtor’s interest
11. Accounts receivable
11a.    90 days old or        2,891,409.54                               - 0.00                                = ........   $2,891,409.54
        less:                 face amount                                 doubtful or uncollectible accounts     
                              face amount

11b.    Over 90 days old:     4,086,617.93                               - 2,483,344.23                        = ........   $1,603,273.70
                              face amount                                 doubtful or uncollectible accounts     


12. Total of Part 3
Current value on lines 11a + 11b = line 12. Copy the total to line 82.
                                                                                                                            $4,494,683.24
                        Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 19 of 49
  Part 4: Investments



13. Does the debtor own any investments?

       No. Go to Part 5.
       Yes. Fill in the information below.



                                                                                     Valuation method used for current      Current value of debtor’s interest
                                                                                     value
14. Mutual funds or publicly traded stocks not included in Part 1
Name of fund or stock:


14.1                                                                                                                        $0.00



15. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an
LLC, partnership, or joint venture
Name of entity:                                                       % of
                                                                      ownership:

15.1                                                                          %                                             $0.00



16. Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
Describe:


16.1                                                                                                                        $0.00



17. Total of Part 4
Add lines 14 through 16. Copy the total to line 83.
                                                                                                                            $0.00


  Part 5: Inventory, excluding agriculture assets



18. Does the debtor own any inventory (excluding agriculture assets)?

       No. Go to Part 6.
       Yes. Fill in the information below.



 General description                                     Date of        Net book value of          Valuation method         Current value of debtor’s interest
                                                         the last       debtor's interest          used for current value
                                                         physical       (Where available)
                                                         inventory
19. Raw materials
                                                                        $                                                   $0.00


20. Work in progress
                                                                        $                                                   $0.00
                        Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 20 of 49
21. Finished goods, including goods held for resale
                                                                         $                                                       $0.00


22. Other inventory or supplies
                                                                         $                                                       $0.00


23. Total of Part 5
Add lines 19 through 22. Copy the total to line 84.
                                                                                                                                  $0.00


24. Is any of the property listed in Part 5 perishable?

      No
      Yes



25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was led?

       No
       Yes      Book value    $                                 Valuation method                                      Current value   $


26. Has any of the property listed in Part 5 been appraised by a professional within the last year?

      No
      Yes


  Part 6: Farming and shing-related assets (other than titled motor vehicles and land)



27. Does the debtor own or lease any farming and shing-related assets (other than titled motor vehicles and land)?

      No. Go to Part 7.
      Yes. Fill in the information below.



 General description                                                      Net book value of           Valuation method            Current value of debtor’s interest
                                                                          debtor's interest           used for current value
                                                                          (Where available)
28. Crops—either planted or harvested
                                                                         $                                                       $0.00


29. Farm animals Examples: Livestock, poultry, farm-raised sh
                                                                         $                                                       $0.00


30. Farm machinery and equipment (Other than titled motor vehicles)
                                                                         $                                                       $0.00


31. Farm and shing supplies, chemicals, and feed
                                                                         $                                                       $0.00
                        Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 21 of 49
32. Other farming and shing-related property not already listed in Part 6
                                                                          $                                                    $0.00


33. Total of Part 6
Add lines 28 through 32. Copy the total to line 85.
                                                                                                                               $0.00


34. Is the debtor a member of an agricultural cooperative?

        No
        Yes. Is any of the debtor’s property stored at the cooperative?
                       No
                       Yes



35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was led?

       No
       Yes            Book $                                     Valuation                                              Current $
                      value                                       method                                                  value

36. Is a depreciation schedule available for any of the property listed in Part 6?

       No
       Yes



37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

       No
       Yes


  Part 7: O ce furniture, xtures, and equipment; and collectibles



38. Does the debtor own or lease any o ce furniture, xtures, equipment, or collectibles?

       No. Go to Part 8.
       Yes. Fill in the information below.



 General description                                                      Net book value of           Valuation method         Current value of debtor’s interest
                                                                          debtor's interest           used for current value
                                                                          (Where available)
39. O ce furniture
39.1 OFFICE FURNITURE/EQUIPMENT                                           $ 156,213.39                BOOK VALUE               $12,097.31



40. O ce xtures
40.1                                                                      $                                                    $0.00



41. O ce equipment, including all computer equipment and communication systems equipment and software
41.1                                                                      $                                                    $0.00
                          Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 22 of 49
42. Collectibles Examples: Antiques and gurines; paintings, prints, or other artwork; books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card collections;
other collections, memorabilia, or collectibles

42.1                                                                            $                                                               $0.00



43. Total of Part 7
Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                                 $12,097.31


44. Is a depreciation schedule available for any of the property listed in Part 7?

       No
       Yes



45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

       No
       Yes


  Part 8: Machinery, equipment, and vehicles



46. Does the debtor own or lease any machinery, equipment, or vehicles?

       No. Go to Part 9.
       Yes. Fill in the information below.



 General description                                                             Net book value of               Valuation method                Current value of debtor’s interest
 Include year, make, model, and identi cation numbers (i.e., VIN,                debtor's interest               used for current value
 HIN, or N-number)                                                               (Where available)
47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

47.1                                                                            $                                                               $0.00




48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors, oating homes, personal watercraft, and shing vessels
48.1                                                                            $                                                               $0.00




49. Aircraft and accessories
49.1                                                                            $                                                               $0.00




50. Other machinery, xtures, and equipment (excluding farm machinery and equipment)
50.1                                                                            $ 21,100,898.17                 BOOK VALUE                      $21,100,898.17
SEE ATTACHED SCHEDULE A/B 50 EXHIBIT
                        Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 23 of 49
51. Total of Part 8.
Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                    $21,100,898.17


52. Is a depreciation schedule available for any of the property listed in Part 8?

       No
       Yes



53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

       No
       Yes


  Part 9: Real Property



54. Does the debtor own or lease any real property?

       No. Go to Part 10.
       Yes. Fill in the information below.



55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
 Description and location of property                      Nature and extent of         Net book value of             Valuation method         Current value of
 Include street address or other description such as       debtor’s interest in         debtor's interest             used for current value   debtor’s interest
 Assessor Parcel Number (APN), and type of                 property                     (Where available)
 property (for example, acreage, factory,
 warehouse, apartment or o ce building), if
 available.

55.1    LEASEHOLD IMPROVEMENTS                            N/A                          $ 301,272.15                   NET BOOK VALUE           $301,272.15


55.2    CORPORATE HEADQUARTERS,                           LEASED                       $ 0.00                         N/A                      $0.00
        2193 US-45, COLUMBUS, MS                          PROPERTY
        39701

55.3    FILED OFFICE/YARD, 16525 FM                       LEASED                       $ 0.00                         N/A                      $0.00
        251, ROSHARON, TX 77583                           PROPERTY


56. Total of Part 9.
Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                    $301,272.15


57. Is a depreciation schedule available for any of the property listed in Part 9?

       No
       Yes



58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

       No
       Yes


  Part 10: Intangibles and intellectual property
                        Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 24 of 49
59. Does the debtor have any interests in intangibles or intellectual property?

       No. Go to Part 11.
       Yes. Fill in the information below.



 General description                                                     Net book value of            Valuation method               Current value of debtor’s interest
                                                                         debtor's interest            used for current value
                                                                         (Where available)
60. Patents, copyrights, trademarks, and trade secrets
60.1     BURKHALTER RIGGING LOGO                                        $                                                            $0.00



61. Internet domain names and websites
61.1     www.burkhalter.net                                             $ 0.00                        NET BOOK VALUE                 $0.00


61.2     www.burkhalterequipment.net                                    $ 0.00                        NET BOOK VALUE                 $0.00



62. Licenses, franchises, and royalties
62.1                                                                    $                                                            $0.00



63. Customer lists, mailing lists, or other compilations
63.1                                                                    $                                                            $0.00



64. Other intangibles, or intellectual property
64.1                                                                    $                                                            $0.00



65. Goodwill
65.1                                                                    $                                                            $0.00



66. Total of Part 10.
Add lines 60 through 65. Copy the total to line 89.
                                                                                                                                     $0.00


67. Do your lists or records include personally identi able information of customers (as de ned in 11 U.S.C. §§ 101(41A) and 107)?

       No
       Yes



68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?

       No
       Yes
                        Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 25 of 49
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?

       No
       Yes


  Part 11: All other assets



70. Does the debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired leases not previously reported on this form.

       No. Go to Part 12.
       Yes. Fill in the information below.



                                                                                                                                Current value of debtor’s interest
71. Notes receivable
Description (include name of obligor)
71.1                                                                          -                                   =           $0.00
                                             total face amount                        doubtful or uncollectible
                                                                                      amount




72. Tax refunds and unused net operating losses (NOLs)
Description (for example, federal, state, local)
72.1                                                                                           Tax year                        $0.00



73. Interests in insurance policies or annuities
73.1                                                                                                                           $0.00



74. Causes of action against third parties (whether or not a lawsuit has been led)
74.1                                                                                                                           $0.00
Nature of Claim

Amount requested                   $


75. Other contingent and unliquidated claims or causes of action of every nature, including counterclaims of the debtor and rights to set off claims
75.1                                                                                                                           $0.00
Nature of Claim

Amount requested                   $


76. Trusts, equitable or future interests in property
76.1                                                                                                                           $0.00



77. Other property of any kind not already listed Examples: Season tickets, country club membership
77.1 COSTS IN EXCESS OF BILLINGS                                                                                               $216,684.00



                                                                                                                               $
                        Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 26 of 49
77.2 INVESTMENT IN TAX LIENS                                                                           $1,081.02



78. Total of Part 11.
Add lines 71 through 77. Copy the total to line 90.
                                                                                                       $217,765.02


79. Has any of the property listed in Part 11 been appraised by a professional within the last year?

      No
      Yes
                          Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 27 of 49
   Part 12: Summary



 In Part 12 copy all of the totals from the earlier parts of the form.

Type of property                                                             Current value of        Current value of real
                                                                             personal property       property

 80. Cash, cash equivalents, and nancial assets. Copy line 5, Part 1.        $146,998.08



 81. Deposits and prepayments. Copy line 9, Part 2.                          $228,012.24


 82. Accounts receivable. Copy line 12, Part 3.                              $4,494,683.24


 83. Investments. Copy line 17, Part 4.                                      $0.00


 84. Inventory. Copy line 23, Part 5.                                        $0.00


 85. Farming and shing-related assets. Copy line 33, Part 6.                 $0.00


 86. O ce furniture, xtures, and equipment; and collectibles. Copy           $12,097.31
 line 43, Part 7.



 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.               $21,100,898.17


 88. Real property. Copy line 56, Part 9.                                                            $301,272.15
                                                                                                 

 89. Intangibles and intellectual property.. Copy line 66, Part 10.          $0.00


 90. All other assets. Copy line 78, Part 11.                                $217,765.02


 91. Total. Add lines 80 through 90 for each column                   91a.                                      91b.
                                                                             $26,200,454.06                            $301,272.15


 92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.
                                                                                                                             $26,501,726.21
                           Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 28 of 49
                                                   Schedule A/B 50
                      Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
                                                                                                          Current Value of
                                   Description                       Net Book Value    Valuation Method   Debtor's Interest
  50.1   (126) LAMINATED MATS                                               $36,424.20   BOOK VALUE             $36,424.20
  50.2   (15) W12 X 152 BEAMS                                               $41,263.55   BOOK VALUE             $41,263.55
  50.3   (2) 10-TON JACKS                                                    $1,835.56   BOOK VALUE               $1,835.56
  50.4   (3) WINDMILL CRADLES                                                $3,525.00   BOOK VALUE               $3,525.00
  50.5   (4) HILLMAN ROLLERS                                                 $2,807.01   BOOK VALUE               $2,807.01
  50.6   (40) BARGE STANDS                                                 $161,676.68   BOOK VALUE            $161,676.68
  50.7   (7) BEAMS - SAGINAW PIPE                                           $28,279.66   BOOK VALUE             $28,279.66
  50.8   `06 GENIE GTH1048 10K FORKLIFT                                     $11,900.00   BOOK VALUE             $11,900.00
  50.9   `06 GENIE GTH1048 10K FORKLIFT                                     $11,900.00   BOOK VALUE             $11,900.00
 50.10   100T POWERLINK-SELF-PROPELLED                                       $3,451.00   BOOK VALUE               $3,451.00
 50.11   100T POWERLINK-SELF-PROPELLED                                       $3,451.00   BOOK VALUE               $3,451.00
 50.12   100T POWERLINK-SELF-PROPELLED                                       $3,451.00   BOOK VALUE               $3,451.00
 50.13   100T POWERLINK-SELF-PROPELLED                                       $3,451.00   BOOK VALUE               $3,451.00
 50.14   110-TON BEAM TROLLEY-#3                                                 $0.00   BOOK VALUE                   $0.00
 50.15   110-TON BEAM TROLLEY-#4                                                 $0.00   BOOK VALUE                   $0.00
 50.16   110-TON BEAM TROLLY-#1                                                  $0.00   BOOK VALUE                   $0.00
 50.17   110-TON BEAM TROLLY-#2                                                  $0.00   BOOK VALUE                   $0.00
 50.18   13' EXTENSION BARRELS-BSET                                        $333,412.01   BOOK VALUE            $333,412.01
 50.19   14` JON BOAT                                                            $0.00   BOOK VALUE                   $0.00
 50.20   150T MILLER BEARING SWIVEL                                         $22,703.63   BOOK VALUE             $22,703.63
 50.21   16 WHEEL DOLLY - SHOP BUILT                                             $0.00   BOOK VALUE                   $0.00
 50.22   1965 CAT D6C BULLDOZER                                                  $0.00   BOOK VALUE                   $0.00
 50.23   1970 MACK DM863SX TRACTOR                                               $0.00   BOOK VALUE                   $0.00
 50.24   1976 AUTO CAR VRI                                                       $0.00   BOOK VALUE                   $0.00
 50.25   1977 FONTAINE 42` FLATBED                                               $0.00   BOOK VALUE                   $0.00
 50.26   1977 LOADCRAFT 40` STEPDECK                                             $0.00   BOOK VALUE                   $0.00
 50.27   1977 LUFKIN 42` FLATBED                                                 $0.00   BOOK VALUE                   $0.00
 50.28   1977 PACIFIC PRIME MOVER                                           $14,677.50   BOOK VALUE             $14,677.50
 50.29   1977 PACIFIC TRUCK                                                 $14,250.00   BOOK VALUE             $14,250.00
 50.30   1978 AZTEC 42` T/A FLATBED                                              $0.00   BOOK VALUE                   $0.00
 50.31   1978 TALBERT 50T LOWBOY                                                 $0.00   BOOK VALUE                   $0.00
 50.32   1980 TAYLOR 22,000# FORKLIFT                                            $0.00   BOOK VALUE                   $0.00
 50.33   1981 HOBBS 75K40 40` FLATBED                                            $0.00   BOOK VALUE                   $0.00
 50.34   1981 TAYLOR 30,000# FORKLIFT                                            $0.00   BOOK VALUE                   $0.00
 50.35   1986 CASE 580E BACKHOE                                                  $0.00   BOOK VALUE                   $0.00
 50.36   1986 GREAT DANE 48` FLATBED                                             $0.00   BOOK VALUE                   $0.00
 50.37   1987 UTILITY 48` FB TRAILER                                             $0.00   BOOK VALUE                   $0.00
 50.38   1996 JEEP CHEROKEE CREW                                             $3,788.00   BOOK VALUE               $3,788.00
 50.39   1997 450T 4` WIDE GANTRIES                                         $64,374.00   BOOK VALUE             $64,374.00
 50.40   1997 PETERBILT 379 ROLLBACK                                             $0.00   BOOK VALUE                   $0.00
 50.41   1998 CHEV. 1500 TRUCK-SHOP                                              $0.00   BOOK VALUE                   $0.00
 50.42   1999 FORD CHASSIS CAB TRUCK-TI                                      $4,125.00   BOOK VALUE               $4,125.00
 50.43   1999 JLG SCISSOR-LIFT                                                 $963.00   BOOK VALUE                 $963.00
 50.44   1999 M1123 HUMVEE                                                  $23,566.65   BOOK VALUE             $23,566.65
 50.45   1999 MAZDA B2500 PICKUP- CREW                                           $0.00   BOOK VALUE                   $0.00
 50.46   20' STEEL MAT                                                      $11,412.34   BOOK VALUE             $11,412.34
 50.47   20' STEEL MAT                                                      $11,412.33   BOOK VALUE             $11,412.33
 50.48   2000 150T LINK-BELT LS-238H                                       $133,352.09   BOOK VALUE            $133,352.09
 50.49   2000 FREIGHTLINER SERVICE TR                                        $6,077.90   BOOK VALUE               $6,077.90
 50.50   2000 GOLDHOFER 230T DROP DECK                                       $2,145.00   BOOK VALUE               $2,145.00
 50.51   2000 JLG 40RTS SCISSOR-LIFT                                             $0.00   BOOK VALUE                   $0.00
 50.52   2000 PETERBILT 378                                                 $12,000.00   BOOK VALUE             $12,000.00
 50.53   2000 TOYOTA TUNDRA                                                  $1,898.31   BOOK VALUE               $1,898.31
 50.54   2001 CHEV SILVERADO 2500 CREW                                       $4,650.00   BOOK VALUE               $4,650.00
 50.55   2001 CHEV SILVERADO 2500 CREW                                       $4,588.33   BOOK VALUE               $4,588.33
 50.56   2001 CHEV SILVERADO 2500 CREW                                       $4,536.82   BOOK VALUE               $4,536.82



Burkhalter Rigging, Inc.
                           Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 29 of 49
                                                   Schedule A/B 50
                      Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
                                                                                                          Current Value of
                                 Description                         Net Book Value    Valuation Method   Debtor's Interest
 50.57    2001 LIEBHERR LTM 1160/2                                         $171,177.70   BOOK VALUE            $171,177.70
 50.58    2001 LIEBHERR LTM1300/1 365T                                     $954,975.00   BOOK VALUE            $954,975.00
 50.59    2001 PETERBILT 379 TRACTOR                                             $0.00   BOOK VALUE                   $0.00
 50.60    2002 CHEV C15 TRUCK - JASPER G                                         $0.00   BOOK VALUE                   $0.00
 50.61    2002 CHEV SILV. 1500 - MIKE CO                                         $0.00   BOOK VALUE                   $0.00
 50.62    2002 CHEV SILVERADO- CRANE                                             $0.00   BOOK VALUE                   $0.00
 50.63    2002 CHEV SILVERADO JAKE W                                         $4,314.06   BOOK VALUE               $4,314.06
 50.64    2002 CHEV. SILV. 1500LT - OSCE                                     $4,578.66   BOOK VALUE               $4,578.66
 50.65    2002 GOLDHOFER THP/SL4 SPLIT                                      $34,260.00   BOOK VALUE             $34,260.00
 50.66    2002 GOLDHOFER THP/SL6 SPLIT                                      $51,390.00   BOOK VALUE             $51,390.00
 50.67    2003 CHEV. SILV. 1500-GENE H                                       $3,884.98   BOOK VALUE               $3,884.98
 50.68    2005 VOLVO VNL TRACTOR                                             $5,376.00   BOOK VALUE               $5,376.00
 50.69    2007 GROVE 9 TON CARRY-DECK CR                                    $62,755.52   BOOK VALUE             $62,755.52
 50.70    2007 LIEBHERR LTM1200-5.1 CRAN                                   $995,220.00   BOOK VALUE            $995,220.00
 50.71    2007 TADANO 80T RT CRANE                                         $365,126.74   BOOK VALUE            $365,126.74
 50.72    2007 TADANO GR600XL-1 60T CRAN                                   $348,344.42   BOOK VALUE            $348,344.42
 50.73    2007 TOYOTA TUNDRA TRUCK- CHRI                                     $4,319.00   BOOK VALUE               $4,319.00
 50.74    2008 FORD F250 T.TEDDER                                            $2,120.00   BOOK VALUE               $2,120.00
 50.75    2008 FORD F250 TRUCK                                               $4,925.00   BOOK VALUE               $4,925.00
 50.76    2008 FORD F250 TRUCK-MIKE PRES                                     $5,288.00   BOOK VALUE               $5,288.00
 50.77    2008 FORD F450 TRUCK-SHOP                                          $6,538.00   BOOK VALUE               $6,538.00
 50.78    2008 JLG MANLIFT 120'                                             $52,051.17   BOOK VALUE             $52,051.17
 50.79    2008 KOBELCO 250 TON CRANE                                     $1,435,364.89   BOOK VALUE          $1,435,364.89
 50.80    2008 TADANO 110 TON CRANE                                        $886,435.06   BOOK VALUE            $886,435.06
 50.81    2009 CHEV. SILV 1500 -                                             $4,166.00   BOOK VALUE               $4,166.00
 50.82    2009 FORD F-150 SUPERCREW-BRET                                     $4,347.63   BOOK VALUE               $4,347.63
 50.83    2009 GOLDHOFER PST/SL6                                           $473,835.28   BOOK VALUE            $473,835.28
 50.84    2009 GOLDHOFER PST/SL6                                           $451,114.62   BOOK VALUE            $451,114.62
 50.85    2009 INTERNATIONAL TRACTOR                                        $35,033.19   BOOK VALUE             $35,033.19
 50.86    2009 TOYOTA TACOMA                                                 $6,311.98   BOOK VALUE               $6,311.98
 50.87    2010 FORD F150-- COOPER                                            $4,718.96   BOOK VALUE               $4,718.96
 50.88    2010 FORD F150 TRUCK--DONNELL                                      $4,724.96   BOOK VALUE               $4,724.96
 50.89    2010 FORD F150 TRUCK--ROBBIE                                       $3,044.00   BOOK VALUE               $3,044.00
 50.90    2010 FORD F150 XL--CLAYTON                                         $2,834.00   BOOK VALUE               $2,834.00
 50.91    2010 FORD F150 XL--CRANE DEPT                                      $2,834.00   BOOK VALUE               $2,834.00
 50.92    2010 FORD F150 XL--TAGLINE                                         $2,834.00   BOOK VALUE               $2,834.00
 50.93    2010 FORD F150 XL--TRUCKDEPT                                       $2,834.00   BOOK VALUE               $2,834.00
 50.94    2010 FORD F-250 TRUCK-SHOP                                             $0.00   BOOK VALUE                   $0.00
 50.95    2011 FORD ECONOLINE VAN                                            $6,235.70   BOOK VALUE               $6,235.70
 50.96    2011 FORD F150 XL--JEFF M                                          $3,183.00   BOOK VALUE               $3,183.00
 50.97    2011 FORD F150 XL--R BROWN                                         $3,183.00   BOOK VALUE               $3,183.00
 50.98    2011 FORD F250 CREW - BUBBA B                                      $5,761.98   BOOK VALUE               $5,761.98
 50.99    2011TRAILKING STRETCH STEPDECK                                     $9,055.22   BOOK VALUE               $9,055.22
 50.100   2012 BURKHALTER LIFT TOWER-BLT                                   $572,328.78   BOOK VALUE            $572,328.78
 50.101   2012 FORD F250-BILLY ODEM                                          $4,946.00   BOOK VALUE               $4,946.00
 50.102   2012 FORD F250--CREW                                               $3,011.38   BOOK VALUE               $3,011.38
 50.103   2012 FORD F250-DILLON                                              $3,011.38   BOOK VALUE               $3,011.38
 50.104   2012 FORD F250-ERIC                                                $4,946.00   BOOK VALUE               $4,946.00
 50.105   2012 FORD F-350 CREW--WL                                           $5,111.00   BOOK VALUE               $5,111.00
 50.106   2013 F150 TRUCK - D JAMES                                          $4,609.00   BOOK VALUE               $4,609.00
 50.107   2013 FORD F250 TRUCK--HEATH                                        $5,671.00   BOOK VALUE               $5,671.00
 50.108   2013 FORD F250 TRUCK--JOHN WHI                                     $5,671.00   BOOK VALUE               $5,671.00
 50.109   2013 FORD TRF150 TRUCK-MITCH                                      $10,704.83   BOOK VALUE             $10,704.83
 50.110   2013 GOLDHOFER PST/SL-E6                                         $425,133.35   BOOK VALUE            $425,133.35
 50.111   2013 GOLDHOFER PST/SL-E6                                         $425,133.35   BOOK VALUE            $425,133.35
 50.112   2013 TOYOTA TACOMA--J.SHACK                                        $6,756.89   BOOK VALUE               $6,756.89



Burkhalter Rigging, Inc.
                           Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 30 of 49
                                                   Schedule A/B 50
                      Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
                                                                                                          Current Value of
                                Description                          Net Book Value    Valuation Method   Debtor's Interest
 50.113   2013 WESTERN STAR PRIME MOVER                                    $137,719.60   BOOK VALUE            $137,719.60
 50.114   2014 CONNEX (OFFICE CONTAINER)                                     $2,600.02   BOOK VALUE               $2,600.02
 50.115   2014 FORD F550 TRUCK W/CRANE                                      $46,171.14   BOOK VALUE             $46,171.14
 50.116   2014 GOLDHOFER PST/SL-E6                                         $328,686.63   BOOK VALUE            $328,686.63
 50.117   2014 LARK UTILITY TRAILER                                            $973.75   BOOK VALUE                 $973.75
 50.118   2014 TADANO GR1000XL 100T CRAN                                   $690,310.50   BOOK VALUE            $690,310.50
 50.119   2015 FORD F250 (C LYTLE)                                          $24,651.95   BOOK VALUE             $24,651.95
 50.120   2015 GOLDHOFER THP/CA-2 LINE                                     $146,552.61   BOOK VALUE            $146,552.61
 50.121   2015 GOLDHOFER THP/CA-2 LINE                                     $146,552.61   BOOK VALUE            $146,552.61
 50.122   2015 GOLDHOFER THP/CA-R 4 LINE                                   $291,974.68   BOOK VALUE            $291,974.68
 50.123   2015 GOLDHOFER THP/CA-R-4 LINE                                   $291,974.68   BOOK VALUE            $291,974.68
 50.124   2015 JLG SCISSORLIFT-ELECTRIC                                      $5,435.59   BOOK VALUE               $5,435.59
 50.125   2015 SCISSORLIFT-ELECTRIC                                          $5,435.59   BOOK VALUE               $5,435.59
 50.126   2015 TEREX 80T RT CRANE                                          $566,122.51   BOOK VALUE            $566,122.51
 50.127   2015 TEREX 80T RT CRANE                                          $566,122.51   BOOK VALUE            $566,122.51
 50.128   2015 TEREX RT-780 80-TON CRANE                                   $571,469.15   BOOK VALUE            $571,469.15
 50.129   2016 FONTAINE VELOCITY TRAILER                                    $15,253.14   BOOK VALUE             $15,253.14
 50.130   2016 FONTAINE VELOCITY TRAILER                                    $15,253.14   BOOK VALUE             $15,253.14
 50.131   2016 LINCOLN ELECTRICE WELDER                                      $3,538.95   BOOK VALUE               $3,538.95
 50.132   2-LEG GANTRY MOTOR SYSTEM                                              $0.00   BOOK VALUE                   $0.00
 50.133   3 FT WIDE GANTRY LEGS 1 & 2                                       $20,800.00   BOOK VALUE             $20,800.00
 50.134   30' BARGE RAMP (FAB.)                                             $42,321.05   BOOK VALUE             $42,321.05
 50.135   40` BEAM TLR                                                           $0.00   BOOK VALUE                   $0.00
 50.136   42` FLATBED                                                            $0.00   BOOK VALUE                   $0.00
 50.137   45` FLATBED                                                            $0.00   BOOK VALUE                   $0.00
 50.138   45` FLATBED                                                            $0.00   BOOK VALUE                   $0.00
 50.139   45` FLATBED                                                            $0.00   BOOK VALUE                   $0.00
 50.140   450T 3 FT WIDE GANTRY LEGS 3 &                                    $32,421.00   BOOK VALUE             $32,421.00
 50.141   46IN FLIP BOX JEEP                                                     $0.00   BOOK VALUE                   $0.00
 50.142   48` FLATBED                                                            $0.00   BOOK VALUE                   $0.00
 50.143   48` FLATBED                                                            $0.00   BOOK VALUE                   $0.00
 50.144   48` FLATBED                                                            $0.00   BOOK VALUE                   $0.00
 50.145   48` FLATBED                                                            $0.00   BOOK VALUE                   $0.00
 50.146   48` FLATBED                                                            $0.00   BOOK VALUE                   $0.00
 50.147   48` FLATBED                                                            $0.00   BOOK VALUE                   $0.00
 50.148   48` FLATBED                                                            $0.00   BOOK VALUE                   $0.00
 50.149   48` FLATBED                                                            $0.00   BOOK VALUE                   $0.00
 50.150   48` FLATBED                                                            $0.00   BOOK VALUE                   $0.00
 50.151   48` FLATBED                                                            $0.00   BOOK VALUE                   $0.00
 50.152   48` FLATBED                                                            $0.00   BOOK VALUE                   $0.00
 50.153   48` FLATBED TRAILER                                                    $0.00   BOOK VALUE                   $0.00
 50.154   48` FLATBED TRAILER                                                    $0.00   BOOK VALUE                   $0.00
 50.155   48` FLATBED TRAILER                                                    $0.00   BOOK VALUE                   $0.00
 50.156   48` FLATBED TRAILER                                                    $0.00   BOOK VALUE                   $0.00
 50.157   48` FLATBED TRAILER                                                    $0.00   BOOK VALUE                   $0.00
 50.158   48` FLATBED TRAILER                                                    $0.00   BOOK VALUE                   $0.00
 50.159   48` FLATBED TRAILER                                                    $0.00   BOOK VALUE                   $0.00
 50.160   48` FLATBED TRAILER                                                    $0.00   BOOK VALUE                   $0.00
 50.161   48` FLATBED TRAILER                                                    $0.00   BOOK VALUE                   $0.00
 50.162   48` FLATBED TRAILER                                                    $0.00   BOOK VALUE                   $0.00
 50.163   48` FLATBED TRAILER                                                    $0.00   BOOK VALUE                   $0.00
 50.164   48` FLATBED TRAILER                                                    $0.00   BOOK VALUE                   $0.00
 50.165   48` FLATBED TRAILER                                                    $0.00   BOOK VALUE                   $0.00
 50.166   48` FLATBED TRAILER                                                    $0.00   BOOK VALUE                   $0.00
 50.167   48` FLATBED TRAILER                                                    $0.00   BOOK VALUE                   $0.00
 50.168   48` FLATBED TRAILER                                                    $0.00   BOOK VALUE                   $0.00



Burkhalter Rigging, Inc.
                           Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 31 of 49
                                                   Schedule A/B 50
                      Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
                                                                                                          Current Value of
                                   Description                       Net Book Value    Valuation Method   Debtor's Interest
 50.169   48` FLATBED TRAILER                                                    $0.00   BOOK VALUE                   $0.00
 50.170   48` FLATBED TRAILER                                                    $0.00   BOOK VALUE                   $0.00
 50.171   48` FLATBED TRAILER                                                    $0.00   BOOK VALUE                   $0.00
 50.172   48` FLATBED TRAILER                                                    $0.00   BOOK VALUE                   $0.00
 50.173   48` FLATBED TRAILER                                                    $0.00   BOOK VALUE                   $0.00
 50.174   48` FLATBED TRAILER                                                    $0.00   BOOK VALUE                   $0.00
 50.175   48` FLATBED TRAILER                                                    $0.00   BOOK VALUE                   $0.00
 50.176   48` SINGLE DROP                                                        $0.00   BOOK VALUE                   $0.00
 50.177   48` SINGLE DROP                                                        $0.00   BOOK VALUE                   $0.00
 50.178   48` SINGLE DROP                                                        $0.00   BOOK VALUE                   $0.00
 50.179   48` SINGLE DROP                                                        $0.00   BOOK VALUE                   $0.00
 50.180   48` SINGLE DROP                                                        $0.00   BOOK VALUE                   $0.00
 50.181   48` TRANSCRAFT SINGLE DROP                                             $0.00   BOOK VALUE                   $0.00
 50.182   4-STRAND JACKS W/HYD. PUMP                                         $8,303.00   BOOK VALUE               $8,303.00
 50.183   50 TON BEAM TROLLEY                                                    $0.00   BOOK VALUE                   $0.00
 50.184   50 TON BEAM TROLLEY                                                    $0.00   BOOK VALUE                   $0.00
 50.185   50 TON WINCH TROLLEY                                                   $0.00   BOOK VALUE                   $0.00
 50.186   500T GANTRY SYSTEM                                                $80,342.12   BOOK VALUE             $80,342.12
 50.187   500T GANTRY SYSTEM L1001-4-34                                     $80,342.10   BOOK VALUE             $80,342.10
 50.188   500T GANTRY SYSTEM-L1001-4-34                                    $108,136.40   BOOK VALUE            $108,136.40
 50.189   54' BARGE RAMP (FAB.)                                            $106,096.27   BOOK VALUE            $106,096.27
 50.190   55' RUNWAY GIRDER MODIFICATION                                    $51,401.02   BOOK VALUE             $51,401.02
 50.191   56` JUMPER BRIDGE/BARGE RAMP                                           $0.00   BOOK VALUE                   $0.00
 50.192   56` JUMPER BRIDGE/BARGE RAMP                                           $0.00   BOOK VALUE                   $0.00
 50.193   6 TON ROTATING SKATES                                              $1,501.28   BOOK VALUE               $1,501.28
 50.194   800T JACK & SLIDE SYSTEM                                               $0.00   BOOK VALUE                   $0.00
 50.195   90 RIGGERS SPEC FORKLIFT(80K)                                     $21,546.00   BOOK VALUE             $21,546.00
 50.196   91 HYSTER H50XL 5,000# FL                                              $0.00   BOOK VALUE                   $0.00
 50.197   92 TAYLOR RIG SP FORKLIFT-90K                                     $33,843.00   BOOK VALUE             $33,843.00
 50.198   AMADA BRAKE PRESS                                                  $3,766.65   BOOK VALUE               $3,766.65
 50.199   AMC 100 TON 16-WHEEL DOLLY                                             $0.00   BOOK VALUE                   $0.00
 50.200   ANTI - TWO BLOCK DEVICE                                                $0.00   BOOK VALUE                   $0.00
 50.201   ATV                                                                $1,976.51   BOOK VALUE               $1,976.51
 50.202   AXLE, 14`7IN SPREADER BAR                                              $0.00   BOOK VALUE                   $0.00
 50.203   BEAM TRAILER                                                           $0.00   BOOK VALUE                   $0.00
 50.204   BOOM DOLLY FOR 225T LIEBHERR                                           $0.00   BOOK VALUE                   $0.00
 50.205   BRIDGEPORT VERTICAL MILL                                             $648.79   BOOK VALUE                 $648.79
 50.206   BSET                                                           $2,681,062.56   BOOK VALUE          $2,681,062.56
 50.207   C&W 24' UTILITY TRAILER                                            $2,095.11   BOOK VALUE               $2,095.11
 50.208   CAT 15,000# T150D FORKLIFT                                         $2,000.00   BOOK VALUE               $2,000.00
 50.209   CAT TH560B 10K                                                     $8,025.00   BOOK VALUE               $8,025.00
 50.210   CLEMCO SANDBLASTER                                                     $0.00   BOOK VALUE                   $0.00
 50.211   CONNEX                                                             $3,419.15   BOOK VALUE               $3,419.15
 50.212   COUNTERWEIGHTS-TAYLOR F.T.                                             $0.00   BOOK VALUE                   $0.00
 50.213   CYCLONE SAW - SEMI-AUTOMATIC                                      $13,017.10   BOOK VALUE             $13,017.10
 50.214   DEAD MEN EQUIPMENT                                                     $0.00   BOOK VALUE                   $0.00
 50.215   DOLLY FOR 90T KRUPP                                                    $0.00   BOOK VALUE                   $0.00
 50.216   DRILL                                                                  $0.00   BOOK VALUE                   $0.00
 50.217   ENERPAC 77T STRAND JACKS (4)                                     $151,298.00   BOOK VALUE            $151,298.00
 50.218   FILTRATION SYSTEM                                                      $0.00   BOOK VALUE                   $0.00
 50.219   FLATBED                                                                $0.00   BOOK VALUE                   $0.00
 50.220   FLATBED                                                                $0.00   BOOK VALUE                   $0.00
 50.221   FONTAINE 4TH AXLE                                                      $0.00   BOOK VALUE                   $0.00
 50.222   FONTAINE LOWBOY                                                        $0.00   BOOK VALUE                   $0.00
 50.223   FONTAINE LOWBOY                                                        $0.00   BOOK VALUE                   $0.00
 50.224   FORD 12 1/2T CRANE                                                $18,244.00   BOOK VALUE             $18,244.00



Burkhalter Rigging, Inc.
                           Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 32 of 49
                                                   Schedule A/B 50
                      Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
                                                                                                          Current Value of
                               Description                           Net Book Value    Valuation Method   Debtor's Interest
 50.225   GANTRY POWERLINKS SELF-PROPELL                                    $12,326.40   BOOK VALUE             $12,326.40
 50.226   GANTRY-SHAPE CUTTING MACHINE                                      $84,897.78   BOOK VALUE             $84,897.78
 50.227   GMA WIRE WELDER/FEEDER                                                 $0.00   BOOK VALUE                   $0.00
 50.228   GOLDHOFER BALLAST CONTROL                                         $32,175.14   BOOK VALUE             $32,175.14
 50.229   GOLDHOFER DECK BEAMS/BRACING                                      $37,896.39   BOOK VALUE             $37,896.39
 50.230   GOLDHOFER DUAL LANE STORAGE                                       $24,127.82   BOOK VALUE             $24,127.82
 50.231   GOLDHOFER HALF SPACER DECK                                             $0.00   BOOK VALUE                   $0.00
 50.232   GOLDHOFER POWER PACK                                              $13,724.98   BOOK VALUE             $13,724.98
 50.233   GOLDHOFER PST/SL-E6                                              $328,686.64   BOOK VALUE            $328,686.64
 50.234   GOLDHOFER PST-6 LINE                                              $18,088.00   BOOK VALUE             $18,088.00
 50.235   GOLDHOFER PST-6 LINE                                              $16,812.00   BOOK VALUE             $16,812.00
 50.236   GOLDHOFER THP-2 LINE                                              $10,000.00   BOOK VALUE             $10,000.00
 50.237   GOLDHOFER THP-2 LINE                                              $10,000.00   BOOK VALUE             $10,000.00
 50.238   GOLDHOFER THP-2 LINE                                               $2,047.00   BOOK VALUE               $2,047.00
 50.239   GOLDHOFER THP-2 LINE                                               $2,029.00   BOOK VALUE               $2,029.00
 50.240   GOLDHOFER THP-2 LINE                                               $2,029.00   BOOK VALUE               $2,029.00
 50.241   GOLDHOFER THP-2 LINE                                               $2,029.00   BOOK VALUE               $2,029.00
 50.242   GOLDHOFER THP-3 LINE                                               $3,070.00   BOOK VALUE               $3,070.00
 50.243   GOLDHOFER THP-3 LINE                                               $3,070.00   BOOK VALUE               $3,070.00
 50.244   GOLDHOFER THP-3 LINE                                               $3,044.00   BOOK VALUE               $3,044.00
 50.245   GOLDHOFER THP-3 LINE                                               $3,044.00   BOOK VALUE               $3,044.00
 50.246   GOLDHOFER THP-4 LINE                                               $4,094.00   BOOK VALUE               $4,094.00
 50.247   GOLDHOFER THP-6 LINE                                              $30,000.00   BOOK VALUE             $30,000.00
 50.248   GOLDHOFER THP-6 LINE                                               $6,141.00   BOOK VALUE               $6,141.00
 50.249   GOLDHOFER THP-6 LINE                                               $6,141.00   BOOK VALUE               $6,141.00
 50.250   GREAT DANE STEPDECK                                                    $0.00   BOOK VALUE                   $0.00
 50.251   HARRINGTON 5T BRIDGE CRANE-35'                                     $2,731.70   BOOK VALUE               $2,731.70
 50.252   HARRINGTON 5T BRIDGE CRANE-35'                                     $2,731.70   BOOK VALUE               $2,731.70
 50.253   HOIST W/MOTOR - MODEL L                                                $0.00   BOOK VALUE                   $0.00
 50.254   HSL 2000 4-STRAND JACK SYSTEM                                    $107,028.58   BOOK VALUE            $107,028.58
 50.255   HSL3000 4-STRAND JACK SYSTEM                                     $112,908.76   BOOK VALUE            $112,908.76
 50.256   HYDRONIC                                                           $3,030.00   BOOK VALUE               $3,030.00
 50.257   HYDRONIC                                                           $3,030.00   BOOK VALUE               $3,030.00
 50.258   INGERSOL RAND AIR COMPRESSER-U                                         $0.00   BOOK VALUE                   $0.00
 50.259   JLG 40RTS PLATFORM 4X4 LIFT                                        $1,400.00   BOOK VALUE               $1,400.00
 50.260   JLG 40RTS PLATFORM LIFT                                            $1,400.00   BOOK VALUE               $1,400.00
 50.261   KUBOTA ZD331LP-72 MOWER                                            $1,965.00   BOOK VALUE               $1,965.00
 50.262   LEROI AIR COMPRESSOR (NEW)                                             $0.00   BOOK VALUE                   $0.00
 50.263   LINCOLN SA-250 DIESEL WELDER                                           $0.00   BOOK VALUE                   $0.00
 50.264   LINCOLN SA-250 DIESEL WELDER                                           $0.00   BOOK VALUE                   $0.00
 50.265   LINCOLN SA-250 DIESEL WELDER                                           $0.00   BOOK VALUE                   $0.00
 50.266   MICROSTEP COMBICUT BURN TABLE                                      $7,533.35   BOOK VALUE               $7,533.35
 50.267   MILLER WELDER/FEEDER                                                   $0.00   BOOK VALUE                   $0.00
 50.268   MOTION CONTROL SYSTEM                                             $30,867.93   BOOK VALUE             $30,867.93
 50.269   NEW ENGINE FOR 10221                                              $39,567.50   BOOK VALUE             $39,567.50
 50.270   OVERHEAD CRANE RAILS                                               $3,158.54   BOOK VALUE               $3,158.54
 50.271   PACIFIC PRIME MOVER (SMALL)                                        $7,509.00   BOOK VALUE               $7,509.00
 50.272   PIPE THREADER                                                          $0.00   BOOK VALUE                   $0.00
 50.273   POWCON PLASMA CUTTER                                                   $0.00   BOOK VALUE                   $0.00
 50.274   PST8418 STRAND JACK PUMP                                               $0.00   BOOK VALUE                   $0.00
 50.275   PUSH-UP SYSTEM                                                 $2,243,143.74   BOOK VALUE          $2,243,143.74
 50.276   PUSH-UP SYSTEM BOOM/BRACING                                      $347,945.71   BOOK VALUE            $347,945.71
 50.277   PUSH-UP SYSTEM-ADDT'L BARRELS                                    $629,435.20   BOOK VALUE            $629,435.20
 50.278   SAGE VACUUM LUBE SYSTEM                                            $9,692.78   BOOK VALUE               $9,692.78
 50.279   SLIDE FLAT 1G                                                          $0.00   BOOK VALUE                   $0.00
 50.280   STATOR FRAME - SHOP BUILT                                          $4,000.00   BOOK VALUE               $4,000.00



Burkhalter Rigging, Inc.
                           Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 33 of 49
                                                   Schedule A/B 50
                      Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
                                                                                                          Current Value of
                                Description                          Net Book Value   Valuation Method    Debtor's Interest
 50.281   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.282   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.283   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.284   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.285   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.286   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.287   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.288   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.289   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.290   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.291   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.292   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.293   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.294   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.295   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.296   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.297   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.298   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.299   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.300   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.301   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.302   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.303   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.304   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.305   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.306   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.307   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.308   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.309   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.310   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.311   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.312   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.313   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.314   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.315   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.316   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.317   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.318   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.319   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.320   STEEL MAT-30' (FAB. DEC'14)                                       $8,332.50   BOOK VALUE                $8,332.50
 50.321   STEEL MAT-30' (MASTER SOL.)                                      $12,081.20   BOOK VALUE              $12,081.20
 50.322   STEEL MAT-30' (MASTER SOL.)                                      $12,081.20   BOOK VALUE              $12,081.20
 50.323   STEEL MAT-30' (MASTER SOL.)                                      $12,081.20   BOOK VALUE              $12,081.20
 50.324   STEEL MAT-30' (MASTER SOL.)                                      $12,081.20   BOOK VALUE              $12,081.20
 50.325   STEEL MAT-30' (MASTER SOL.)                                      $12,081.20   BOOK VALUE              $12,081.20
 50.326   STEEL MAT-30' (MASTER SOL.)                                      $12,081.20   BOOK VALUE              $12,081.20
 50.327   STEEL MAT-30' (MASTER SOL.)                                      $12,081.20   BOOK VALUE              $12,081.20
 50.328   STEEL MAT-30' (MASTER SOL.)                                      $12,081.20   BOOK VALUE              $12,081.20
 50.329   STEEL MAT-30' (MASTER SOL.)                                      $12,081.20   BOOK VALUE              $12,081.20
 50.330   STEEL MAT-30' (MASTER SOL.)                                      $12,081.20   BOOK VALUE              $12,081.20
 50.331   STEEL MAT-30' (MASTER SOL.)                                      $12,081.20   BOOK VALUE              $12,081.20
 50.332   STEERMAN DOLLY SYSTEM C-100                                           $0.00   BOOK VALUE                    $0.00
 50.333   STEERMAN DOLLY SYSTEM C-30                                            $0.00   BOOK VALUE                    $0.00
 50.334   STEERMAN DOLLY SYSTEM C-30 II                                         $0.00   BOOK VALUE                    $0.00
 50.335   STRETCH DOUBLE DROP                                               $7,728.00   BOOK VALUE                $7,728.00
 50.336   STRETCH DOUBLE DROP                                               $7,728.00   BOOK VALUE                $7,728.00



Burkhalter Rigging, Inc.
                           Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 34 of 49
                                                   Schedule A/B 50
                      Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
                                                                                                          Current Value of
                                Description                          Net Book Value    Valuation Method   Debtor's Interest
 50.337   STRETCH DOUBLE DROP                                                $7,728.00   BOOK VALUE               $7,728.00
 50.338   STRETCH FLATBED                                                        $0.00   BOOK VALUE                   $0.00
 50.339   SULLAR AIR COMPRESSOR AC750                                            $0.00   BOOK VALUE                   $0.00
 50.340   SUPERLIFT FOR LIEBHERR 1400/1                                    $127,068.08   BOOK VALUE            $127,068.08
 50.341   SWIVEL BOLSTER SET-2 PIECES                                        $1,612.00   BOOK VALUE               $1,612.00
 50.342   TILT-BED LOWBOY                                                   $15,887.00   BOOK VALUE             $15,887.00
 50.343   TRAIL KING FLIP AXLE FOR F59                                       $1,908.00   BOOK VALUE               $1,908.00
 50.344   TRAIL KING FLIP AXLE FOR F61                                       $1,908.00   BOOK VALUE               $1,908.00
 50.345   TRAILKING LOWBOY                                                   $7,340.00   BOOK VALUE               $7,340.00
 50.346   TRAILKING STEPDECK                                                     $0.00   BOOK VALUE                   $0.00
 50.347   TRAILKING STEPDECK                                                     $0.00   BOOK VALUE                   $0.00
 50.348   TRAILKING STRETCH STEPDECK                                         $9,055.22   BOOK VALUE               $9,055.22
 50.349   TUGBARS (2)                                                            $0.00   BOOK VALUE                   $0.00
 50.350   TWO MAN BASKET                                                         $0.00   BOOK VALUE                   $0.00
 50.351   UTILITY 4 WHEELER                                                      $0.00   BOOK VALUE                   $0.00
 50.352   WIRELESS REMOTE FOR 07GSP3                                         $3,030.00   BOOK VALUE               $3,030.00
 50.353   WIRELESS REMOTE FOR 07GSP4                                         $3,030.00   BOOK VALUE               $3,030.00
 50.354   WOOD CRIBBING                                                      $7,846.92   BOOK VALUE               $7,846.92
                                                           TOTAL:       $21,100,898.17           TOTAL:     $21,100,898.17




Burkhalter Rigging, Inc.
                          Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 35 of 49


 Fill in this information to identify the case:

 Debtor name: Burkhalter Rigging, Inc.

 United States Bankruptcy for the District of: Southern Texas
                                                                                                                                                         Check if this is an
 Case number: 19-30495
                                                                                                                                                         amended ling


O cial Form 206D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible.

   Part 1: List Creditors Who Have Claims Secured by Property



 1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.

         Yes. Fill in all of the information below.



 2. List creditors who have secured claims.If a creditor has more than one secured claim, list the      Column A                           Column B
 creditor separately for each claim.
                                                                                                        Amount of Claim                    Value of collateral that
                                                                                                        Do not deduct the value of         supports this claim
                                                                                                        collateral.

   2.1                                                Describe debtor's property that is subject to    UNKNOWN*                           $ UNKNOWN
            Creditor's name and mailing               the lien:
            address                                   EQUIPMENT, INVENTORY, AND
            METROPOLITAN                              RECEIVABLES
            PARTNERS FUND IIIA, LP,                   Describe the lien
            70 EAST 55TH STREET,                      SECURITY UNDER LOAN
            NEW YORK, NY 10022                        AGREEMENT. MISSISSIPPI
           Date debt was incurred?                    FINANCING STATEMENT# UCC
            1/8/2018                                  20182501689A
                                                      Is the creditor an insider or related party?
           Last 4 digits of account number
                                                             No
                                                            Yes
           Do multiple creditors have an              Is anyone else liable on this claim?
           interest in the same property?
                                                             No
                  No
                                                             Yes Fill out Schedule H: Codebtors
                  Yes. Specify each creditor,                (O cial Form 206H)
                  including this creditor, and its    As of the petition ling date, the claim is:
                  relative priority.                  Check all that apply.

                                                            Contingent

                                                            Unliquidated

                                                            Disputed

  *Subject to a proposed 9019 settlement agreement




                                                                                                                                          $
                     Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 36 of 49
2.2                                             Describe debtor's property that is subject to   UNKNOWN*   $ UNKNOWN
       Creditor's name and mailing              the lien:
       address                                  EQUIPMENT, INVENTORY, AND
       METROPOLITAN                             RECEIVABLES
       PARTNERS FUND IV-A, LP,                  Describe the lien
       70 EAST 55TH STREET,                     SECURITY UNDER LOAN
       NEW YORK, NY 10022                       AGREEMENT. MISSISSIPPI
       Date debt was incurred?                  FINANCING STATEMENT# UCC
       1/8/2018                                 20182501689A
                                                Is the creditor an insider or related party?
       Last 4 digits of account number
                                                       No
                                                      Yes
       Do multiple creditors have an            Is anyone else liable on this claim?
       interest in the same property?
                                                       No
             No
                                                       Yes Fill out Schedule H: Codebtors
             Yes. Specify each creditor,               (O cial Form 206H)
             including this creditor, and its   As of the petition ling date, the claim is:
             relative priority.                 Check all that apply.

                                                      Contingent

                                                      Unliquidated

                                                      Disputed

*Subject to a proposed 9019 settlement agreement


2.3                                             Describe debtor's property that is subject to   UNKNOWN*   $ UNKNOWN
       Creditor's name and mailing              the lien:
       address                                  EQUIPMENT, INVENTORY, AND
       METROPOLITAN-TTU,                        RECEIVABLES
       LLC, 70 EAST 55TH                        Describe the lien
       STREET, NEW YORK, NY                     SECURITY UNDER LOAN
       10022                                    AGREEMENT. MISSISSIPPI
       Date debt was incurred?                  FINANCING STATEMENT# UCC
       1/8/2018                                 20182501689A
                                                Is the creditor an insider or related party?
       Last 4 digits of account number
                                                       No
                                                      Yes
       Do multiple creditors have an            Is anyone else liable on this claim?
       interest in the same property?
                                                       No
             No
                                                       Yes Fill out Schedule H: Codebtors
             Yes. Specify each creditor,               (O cial Form 206H)
             including this creditor, and its   As of the petition ling date, the claim is:
             relative priority.                 Check all that apply.

                                                      Contingent

                                                      Unliquidated

                                                      Disputed

*Subject to a proposed 9019 settlement agreement




                                                                                                           $
                      Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 37 of 49
 2.4                                             Describe debtor's property that is subject to   UNKNOWN*   $ UNKNOWN
         Creditor's name and mailing             the lien:
         address                                 EQUIPMENT, INVENTORY, AND
         SERIES F&F OF                           RECEIVABLES
         METROPOLITAN                            Describe the lien
         PARTNERS FUND IV, LLC,                  SECURITY UNDER LOAN
         70 EAST 55TH STREET,                    AGREEMENT. MISSISSIPPI
         NEW YORK, NY 10022                      FINANCING STATEMENT# UCC
        Date debt was incurred?                  20182501689A
         1/8/2018                                Is the creditor an insider or related party?

        Last 4 digits of account number                 No
                                                       Yes
                                                 Is anyone else liable on this claim?
        Do multiple creditors have an
                                                        No
        interest in the same property?
                                                        Yes Fill out Schedule H: Codebtors
              No
                                                        (O cial Form 206H)
              Yes. Specify each creditor,        As of the petition ling date, the claim is:
              including this creditor, and its   Check all that apply.
              relative priority.
                                                       Contingent

                                                       Unliquidated

                                                       Disputed

 *Subject to a proposed 9019 settlement agreement


 2.5                                             Describe debtor's property that is subject to   UNKNOWN*   $ UNKNOWN
         Creditor's name and mailing             the lien:
         address                                 EQUIPMENT, INVENTORY, AND
         SERIES INSTITUTIONAL                    RECEIVABLES
         OF METROPOLITAN                         Describe the lien
         PARTNERS FUND IV, LLC,                  SECURITY UNDER LOAN
         70 EAST 55TH STREET,                    AGREEMENT. MISSISSIPPI
         NEW YORK, NY 10022                      FINANCING STATEMENT# UCC
        Date debt was incurred?                  20182501689A
         1/8/2018                                Is the creditor an insider or related party?

        Last 4 digits of account number                 No
                                                       Yes
                                                 Is anyone else liable on this claim?
        Do multiple creditors have an
                                                        No
        interest in the same property?
                                                        Yes Fill out Schedule H: Codebtors
              No
                                                        (O cial Form 206H)
              Yes. Specify each creditor,        As of the petition ling date, the claim is:
              including this creditor, and its   Check all that apply.
              relative priority.
                                                       Contingent

                                                       Unliquidated

                                                       Disputed

 *Subject to a proposed 9019 settlement agreement




3. Total of the dollar amounts from Part 1, Column A, including the amounts from the             $0.00
Additional Page, if any.
                      Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 38 of 49
  Part 2: List Others to Be Noti ed for a Debt That You Already Listed



List in alphabetical order any others who must be noti ed for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.
If no others need to be noti ed for the debts listed in Part 1, do not ll out or submit this page. If additional pages are needed, copy this page.
                                                                                       On which line in Part 1 did you enter      Last 4 digits of account number for
 Name and address                                                                                                                 this entity
                                                                                       the related creditor?


 3.1     STROOCK & STROOCK & LAVAN LLP, ATTENTION: ALEX COTA AND                      1-5
         BRETT LAWRENCE, 180 MAIDEN LANE, NEW YORK, NY 10038
                          Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 39 of 49


 Fill in this information to identify the case:

 Debtor name: Burkhalter Rigging, Inc.

 United States Bankruptcy for the District of: Southern Texas
                                                                                                                                                               Check if this is an
 Case number: 19-30495
                                                                                                                                                               amended ling


O cial Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims. List the
other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and Personal Property
(Of cial Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Of cial Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If
more space is needed for Part 1 or Part 2, ll out and attach the Additional Page of that Part included in this form.

   Part 1: List All Creditors with PRIORITY Unsecured Claims



 1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

        No. Go to Part 2.
        Yes. Go to line 2.



 2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with priority
 unsecured claims, ll out and attach the Additional Page of Part 1.

                                                                                                                            Total claim                   Priority amount

  2.1      Priority creditor’s name and mailing address                 As of the petition ling date, the claim is:        $ UNKNOWN                     UNKNOWN
                                                                        Check all that apply.
           SEE ATTACHED SCHEDULE E EXHIBIT
                                                                             Contingent
           Date or dates debt was incurred
                                                                             Unliquidated
           Last 4 digits of account number                                   Disputed
                                                                        Basis for the claim:
           Specify Code subsection of PRIORITY unsecured
           claim:                                                       Is the claim subject to offset?
           11 U.S.C. § 507(a) (                      )                         No
                                                                               Yes
                         Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 40 of 49
  Part 2: List All Creditors with NONPRIORITY Unsecured Claim



3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, ll out and attach
the Additional Page of Part 2.

                                                                                                                                                          Amount of claim

 3.1     Nonpriority creditor’s name and mailing address                                 As of the petition ling date, the claim is:                     $7,843,010.14
         SEE ATTACHED SCHEDULE F EXHIBIT                                                 Check all that apply.
         Date or dates debt was incurred                                                      Contingent
                                                                                              Unliquidated
                                                                                              Disputed
                                                                                         Basis for the claim:


                                                                                         Is the claim subject to offset?
                                                                                                   No
                                                                                                   Yes



  Part 3: List Others to BE Noti ed About Unsecured Claims



4. List in alphabetical order any others who must be noti ed for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees of
claims listed above, and attorneys for unsecured creditors.

If no others need to be noti ed for the debts listed in Parts 1 and 2, do not ll out or submit this page. If additional pages are needed, copy the next page.
 Name and mailing address                                                                    On which line in Part 1 or Part 2 is the related             Last 4 digits of
                                                                                             creditor (if any) listed?                                    account number, if
                                                                                                                                                          any

 4.1.                                                                                       Line


                                                                                                   Not listed. Explain




  Part 4: Total Amounts of the Priority and Nonpriority Unsecured Claims



5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                                           Total of claim amounts

5a. Total claims from Part 1                                                                                                      5a.    $0.00
5b. Total claims from Part 2                                                                                                      5b.    $7,843,010.14
5c. Total of Parts 1 and 2                                                                                                        5c.
Lines 5a + 5b = 5c.
                                                                                                                                           $7,843,010.14
                                                                   Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 41 of 49

                                                                                                  Schedule E
                                                                                   List All Creditors with Priority Unsecured Claims




                                                                                                                                                                         Unliquidated
                                                                                                                                                            Contingent


                                                                                                                                                                                        Disputed
                                                                                                                                                                                                                           Total
                                                                                                                                             Date Debt                                                                     Claim   Priority
                                  Creditor Name                                                          Address                            Was Incurred                                           Basis For The Claim    Amount   Amont
     2.1    ALABAMA DOT                                          1409 COLISEUM BLVD, FINANCE AND AUDITS, MONTGOMERY, AL 36130-3050             12/31/2018    X            X                        TAXES PAYABLE         UNKNOWN UNKNOWN
     2.2    ANN HARRIS BENNETT TAX ASSESSOR                      ATTN: ANN HARRIS BENNETT; 1001 PRESTON ST, HOUSTON, TX 77002                  12/31/2018    X            X                        TAXES PAYABLE         UNKNOWN UNKNOWN
     2.3    BRAZORIA COUNTY TAX ASSESSOR                         ATTN: RO'VIN GARRETT; 111 E LOCUST, ANGLETON, TX 77515                        12/31/2018    X            X                        TAXES PAYABLE         UNKNOWN UNKNOWN
     2.4    COMMONWEALTH OF KENTUCKY                                    KENTUCKY
                                                                 ATTN: OFFICE      DEP BUDGET;
                                                                                OF THE  OF REVENUE;
                                                                                                501 NPO BOX
                                                                                                      3RD ST,5222,
                                                                                                              ROOM FRANKFORT,  KY 40602PA
                                                                                                                     238, HARRISBURG,          12/31/2018    X            X                        TAXES PAYABLE         UNKNOWN UNKNOWN
     2.5    COMMONWEALTH OF PENNSYLVANIA                         17120                                                                         12/31/2018    X            X                        TAXES PAYABLE         UNKNOWN UNKNOWN
     2.6    GA DEPT OF PUBLIC SAFETY                             PO BOX 1456, ATLANTA, GA 30371-1456                                           12/31/2018    X            X                        TAXES PAYABLE         UNKNOWN UNKNOWN
     2.7    HARRIS COUNTY MUD 36                                 PO BOX 1689, SPRING, TX 77383                                                 12/31/2018    X            X                        TAXES PAYABLE         UNKNOWN UNKNOWN
     2.8    HARRIS COUNTY TOLL ROAD AUTHORITY                    7701 WILSHIRE PL DR, HOUSTON, TX 77040                                        12/31/2018    X            X                        TAXES PAYABLE         UNKNOWN UNKNOWN
     2.9    ILLINOIS STATE TOLL HIGHWAY                          2700 W OGDEN AVE, DOWNERS GROVE, IL 60515                                     12/31/2018    X            X                        TAXES PAYABLE         UNKNOWN UNKNOWN
     2.10   INTERNAL REVENUE SERVICE                             HOUSTON DIVISION, 1919 SMITH STREET, HOUSTON, TX 77002                        12/31/2018    X            X                        TAXES PAYABLE         UNKNOWN UNKNOWN
     2.11   LOWNDES COUNTY PROPERTY TAX ASSESSOR                 PO BOX 1077, COLUMBUS, MS 39704                                               12/31/2018    X            X                        TAXES PAYABLE         UNKNOWN UNKNOWN
     2.12   MISSISSIPPI DEPARTMENT OF REVENUE                    PO BOX 23191, JACKSON, MS 39225-3191                                          12/31/2018    X            X                        TAXES PAYABLE         UNKNOWN UNKNOWN
     2.13   MISSISSIPPI DEPARTMENT OF UNEMPLOYMENT SECURITY      1235 ECHELON PKWY, JACKSON, MS 39213                                          12/31/2018    X            X                        TAXES PAYABLE         UNKNOWN UNKNOWN
     2.14   MISSISSIPPI DEPARTMENT OF UNEMPLOYMENT SECURITY      1235 ECHELON PKWY, PO BOX 1699, JACKSON, MS 39215                             12/31/2018    X            X                        TAXES PAYABLE         UNKNOWN UNKNOWN
     2.15   NORTH TEXAS TOLLWAY AUTHORITY                        PO BOX 260928, PLANO, TX 75026                                                12/31/2018    X            X                        TAXES PAYABLE         UNKNOWN UNKNOWN
     2.16   PENNSYLVANIA - DEPARTMENT OF LABOR                   100 LACKAWANNA AVE, SCRANTON, PA 18503                                        12/31/2018    X            X                        TAXES PAYABLE         UNKNOWN UNKNOWN
                                                                 ATTN: BUREAU OF BUSINESS TRUST FUND TAXES; PO BOX 280901,
     2.17   PENNSYLVANIA STATE WITHHOLDING                       HARRISBURG, PA 17128                                                          12/31/2018    X            X                        TAXES PAYABLE         UNKNOWN UNKNOWN
     2.18   PENNSYLVANIA TURNPIKE COMMISSION                     PO BOX 67676, HARRISBURG, PA 17106                                            12/31/2018    X            X                        TAXES PAYABLE         UNKNOWN UNKNOWN
     2.19   SPRING ISD TAX OFFICE                                420 LOCKHAVEN DR, HOUSTON, TX 77073                                           12/31/2018    X            X                        TAXES PAYABLE         UNKNOWN UNKNOWN
     2.20   STATE OF ALABAMA UNEMPLOYMENT DEPARTMENT OF REVENUE PO BOX 320001, MONTGOMERY, AL 36132                                            12/31/2018    X            X                        TAXES PAYABLE         UNKNOWN UNKNOWN
     2.21                                                        PO BOX
            STATE OF CALIFORNIA EMPLOYMENT DEVELOPMENT DEPARTMENTATTN:    826880,
                                                                        LINDA     MIC 83, GENERAL
                                                                              BALDWIN,    SACRAMENTO,  CA 94280
                                                                                                  COUNSEL,  NY STATE DEPARTMENT OF STATE       12/31/2018    X            X                        TAXES PAYABLE         UNKNOWN UNKNOWN
                                                                 COUNSEL'S OFFICE; 1 COMMERCE PLAZA, 99 WASHINGTON AVE, ALBANY, NY
     2.22   STATE OF NEW YORK                                    12231                                                                         12/31/2018 X               X                        TAXES PAYABLE    UNKNOWN UNKNOWN
     2.23   TEXAS WORKFORCE COMMISSION                           101 E 15TH ST, AUSTIN, TX 78778                                               12/31/2018 X               X                        TAXES PAYABLE    UNKNOWN UNKNOWN
                                                                                                                                                                                                            TOTALS: UNKNOWN UNKNOWN




Burkhalter Rigging, Inc.
                                                               Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 42 of 49

                                                                                               Schedule F
                                                                             List All Creditors with Nonpriority Unsecured Claims




                                                                                                                                          Unliquidated
                                                                                                                             Contingent




                                                                                                                                                         Disputed
                                                                                                                                                                                                       Is The Claim
                                                                                                           Date Debt Was                                                                                Subject To
                  Non-priority Creditor's Name                             Address                            Incurred                                                     Basis For The Claim       Offset? (Yes/No)   Amount of Claim
  3.1    4 COUNTY EPA                            PO BOX 351, COLUMBUS, MS 39703-0351                            1/24/2019                                           TRADE PAYABLE - GOODS/SERVICES          NO                $4,672.05
  3.2    ADS SECURITY                            PO BOX 531687, ATLANTA, GA 30353-1687                          7/31/2018                                           TRADE PAYABLE - GOODS/SERVICES          NO                  $881.50
  3.3    ADVANTAGE BUCKET TRUCK SVCS             PO BOX 84203, PEARLAND, TX 77584                               8/26/2018                                           TRADE PAYABLE - GOODS/SERVICES          NO              $63,014.00
  3.4    AFS/IBEX                                PO BOX 650786, DALLAS, TX 75265-0786                                 N/A                                           TRADE PAYABLE - GOODS/SERVICES          NO                     $0.00
  3.5    AIR HYDRO POWER                         2550 BLANKENBAKER PKWY, LOUISVILLE, KY 40299                   1/16/2019                                           TRADE PAYABLE - GOODS/SERVICES          NO                  $492.38
  3.6    AIRGAS USA LLC                          PO BOX 532609, ATLANTA, GA 30353-2609                          2/15/2018                                           TRADE PAYABLE - GOODS/SERVICES          NO                $8,175.71
                                                 1409 COLISEUM BLVD, FINANCE AND AUDITS, MONTGOMERY,
   3.7   ALABAMA DOT                             AL 36130-3050                                                  7/31/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                  $2,040.84
   3.8   ALERE TOXICOLOGY SERVICES INC           PO BOX 122545, DALLAS, TX 75312-2545                           12/5/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                     $66.75
   3.9   ALL CRANE RENTAL OF GEORGIA IN          PO BOX 43626, ATLANTA, GA 30336-0626                           12/5/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $32,528.00
  3.10   ALLEGHENY CRANE RENTAL                  4200 STEUBENVILLE PIKE, PITTSBURGH, PA 15205                    8/2/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                  $9,588.50
  3.11   ALLEGRO FAMILY CLINICS                  PO BOX 23279, BELFAST, ME 04915-4483                           11/1/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                    $125.00
  3.12   ALLIANCE SAFETY COUNCIL                 10099 N REIGER ROAD, BATON ROUGE, LA 70809                     6/30/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                  $2,497.50
  3.13   ALLMOND PRINTING CO INC                 PO BOX 162, ABERDEEN, MS 39730                                10/25/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                     $42.80
  3.14   AMERICAN EXPRESS                        PO BOX 650448, DALLAS, TX 75265-0448                          12/28/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $45,497.74
  3.15   AMERICAN MAT & TIMBER CO                ATTN: FRED RODEE, PO BOX 262448, HOUSTON, TX 77207             8/29/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                $104,257.34
  3.16   AMERICAN PILOT CARS                     1900 HARRY LEMONS RD, MANDEVILLE, LA 70448                     4/30/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $12,300.00
  3.17   AMERISAFE CONSULTING SAFETY             4000 HEPFIELD BLVD, GREENSBURG, PA 15601                       1/23/2019                                           TRADE PAYABLE - GOODS/SERVICES         NO                    $153.00
  3.18   ANDERSON ENGINEERING                    PO BOX 4588, LITTLE ROCK, AR 72214                            11/29/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                  $3,225.00
  3.19   ANN HARRIS BENNETT                      1001 PRESTON ST, HOUSTON, TX 77002                              1/1/2019                                           TRADE PAYABLE - GOODS/SERVICES         NO                    $147.01
  3.20   ANVIL ATTACHMENTS, LLC                  PO Box 216, SLAUGHTER, LA 70777                               11/30/2017                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $31,065.13
  3.21   ANVIL ATTACHMENTS, LLC                  PO Box 216, SLAUGHTER, LA 70777                                              X            X             X          LITIGATION                                                UNKNOWN
  3.22   AQUARIUS MARITIME CONSULT LLC           460 GARCIA DRIVE, VIRGINIA BEACH, VA 23454                    11/21/2017                                           TRADE PAYABLE - GOODS/SERVICES         NO                  $3,452.55
  3.23   ARCBEST II INC                          PO BOX 10048, FORT SMITH, AR 72917                              8/6/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $23,881.53
  3.24   ARISTEO CONSTRUCTION CO                 12811 FARMINGTON RD, LIVONIA, MI 48150                         9/30/2017                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $59,124.09
  3.25   ASHLEY SLING INC                        PO BOX 44413, ATLANTA, GA 30336                                1/22/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                  $3,520.61
  3.26   ASHTON MARINE LLC                       329 W CIRCLE DR, MUSKEGON, MI 49445                            11/9/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $73,862.50
  3.27   AT&T                                    PO BOX 105262, ATLANTA, GA 30348-5262                          1/11/2019                                           TRADE PAYABLE - GOODS/SERVICES         NO                    $687.92
  3.28   AT&T                                    PO BOX 105262, ATLANTA, GA 30348-5262                          1/19/2019                                           TRADE PAYABLE - GOODS/SERVICES         NO                  $2,930.54
  3.29   ATS SPECIALIZED INC                     LBX 7130, PO BOX 1450, MINNEAPOLIS, MN 55485                  11/13/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $43,429.60
  3.30   AUTO ZONE INC                           PO BOX 116067, ATLANTA, GA 30368-6067                           2/7/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                     $49.12
  3.31   BARNHART CRANE & RIGGING CO             PO BOX 2153 DEPT # 1906, BIRMINGHAM, AL 35287-1906            10/27/2017                                           TRADE PAYABLE - GOODS/SERVICES         NO                  $7,633.33
  3.32   BELL CRANE & RIGGING INC                PO BOX 1505, RICHMOND HILL, GA 31324-1505                      11/6/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                  $2,875.00
  3.33   BENNETT STEEL INC                       PO BOX 1090, SAPULPA, OK 74067                                 7/27/2017                                           TRADE PAYABLE - GOODS/SERVICES         NO                  $6,330.00
  3.34   BEST LINE EQUIPMENT                     2582 GATEWAY DR, STATE COLLEGE, PA 16801                       1/21/2019                                           TRADE PAYABLE - GOODS/SERVICES         NO                    $300.40
  3.35   BIGGE CRANE & RIGGING CO                PO BOX 205220, DALLAS, TX 75320-5220                           9/13/2017                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $64,049.01
  3.36   BK EDWARDS FABRICATION AND              1485 JACKSON RD, MABEN, MS 39750-8918                           1/2/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $22,026.57
  3.37   BLACK DIAMOND PILOT CAR                 PO BOX 63, ADAMSVILLE, TN 38310                                5/16/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                    $598.00
  3.38   BLUELINE - NOW UNITED RENTALS           PO BOX 100711, ATLANTA, GA 30384-0711                          8/14/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $15,008.13
  3.39   BNP MEDIA                               PO BOX 2600, TROY, MI 48007-2600                               9/29/2017                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $12,375.00
  3.40   BREAKBULK US OPCO INC                   PO BOX 26901, NEW YORK, NY 10087-8901                         11/20/2017                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $13,579.00
  3.41   BRIDGE GROUP LLC                        PO BOX 867, COLUMBUS, MS 39703                                 9/30/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                    $788.82
  3.42   BROCK PILOT CAR                         306 BROCK LANE, SULLIGENT, AL 35586                            4/16/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                  $4,538.70
  3.43   BROCK PILOT CAR                         306 BROCK LANE, SULLIGENT, AL 35586                                          X            X             X          LITIGATION                                                UNKNOWN
  3.44   BRUCE WAUGH MEDIATIONS                  4420 MADISON AVE, SUITE 200, KANSAS CITY, MO 64111              10/9/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                  $1,961.25
  3.45   BUCHANAN HAULING & RIGGING INC          PO BOX 912394, DENVER, CO 80291-2394                            8/11/2017                                          TRADE PAYABLE - GOODS/SERVICES         NO                 $48,400.00
  3.46   BUCHANAN HAULING & RIGGING INC          PO BOX 912394, DENVER, CO 80291-2394                                         X            X             X          LITIGATION                                                UNKNOWN
  3.47   BUCKINGHAM STRUCTURAL MOVING            10 BIRCH LANE, BERNVILLE, PA 19506                              1/31/2019                                          TRADE PAYABLE - GOODS/SERVICES         NO                 $51,440.00
  3.48   BUCKNER HEAVYLIFT CRANES LLC            ATTN: MICHAEL HOLT, 4732 NC 54 E, GRAHAM, NC 27253              8/15/2017                                          TRADE PAYABLE - GOODS/SERVICES         NO                $389,138.37
  3.49   BURKHALTER PROPERTIES                   PO BOX 9360, COLUMBUS, MS 39705                                  1/1/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                $138,900.00
  3.50   BURKHALTER TRANSPORT INC                PO BOX 9360, COLUMBUS, MS 39705                                 10/1/2017                                          TRADE PAYABLE - GOODS/SERVICES         NO                 $38,500.00
                                                 ATTN: CHRISTOPHER S. BERDY, 1819 FIFTH AVENUE NORTH,
  3.51   BUTLER SNOW LLP                         SUITE 1000, BIRMINGHAM, AL 35203                              11/13/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $10,986.00
  3.52   C H ROBINSON WORLDWIDE INC              PO BOX 9121, MINNEAPOLIS, MN 55480-9121                         3/7/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $11,600.00
  3.53   CALUMET RIVER FLEETING INC              PO BOX 178180, CHICAGO, IL 60617-8180                          9/23/2017                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $45,970.21
  3.54   CANADIAN PACIFIC RAILWAY CO             8293 COLLECTION CENTER DR, CHICAGO, IL 60693-0082              1/18/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $13,270.55
  3.55   CAPITAL CITY GROUP                      2299 PERFORMANCE WAY, COLUMBUS, OH 43207                       1/28/2016                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $77,480.00
  3.56   CARR RIGGS & INGRAM LLC                 PO BOX 2418, RIDGELAND, MS 39158                               3/30/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $30,344.67
  3.57   CASH & CARRY BUILDING SUPP INC          PO BOX 2404, COLUMBUS, MS 39702                                 6/8/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                    $884.79
                                                 ATTN: DIANA SZOLGA, 3808 COOKSON ROAD, EAST ST. LOUIS,
  3.58   CERES CONSULTING LLC                    IL 62201                                                        7/14/2017                                          TRADE PAYABLE - GOODS/SERVICES         NO                $126,800.93
  3.59   CHART UR BAR                            PO BOX 5645, PASADENA, TX 77508                                 8/24/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                 $14,219.52
  3.60   CHESS RYBOLT                            ADDRESS UNKNOWN                                                       N/A                                          TRADE PAYABLE - GOODS/SERVICES         NO                      $0.00
  3.61   CINTAS CORPORATION                      PO BOX 630910, CINCINNATI, OH 45263-0910                        11/5/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                  $1,187.03
  3.62   CLEVELAND BROTHERS EQUIP CO             4565 WILLIAM PENN HIGHWAY, MURRYSVILLE, PA 15668                 4/4/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                  $7,345.80
  3.63   CLINIC AT ELM LAKE                      3700 N FRONTAGE ROAD, COLUMBUS, MS 39701                         9/4/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                  $3,265.00
  3.64   COLES TRANSPORT LLC                     1207 GARDNER BLVD, COLUMBUS, MS 39702                                        X            X             X          LITIGATION                                                UNKNOWN
  3.65   COLES TRANSPORT LLC                     1207 GARDNER BLVD, COLUMBUS, MS 39702                           2/16/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                  $3,700.00
  3.66   COLLINS ENGINEERS INC                   123 NORTH WACKER DR, SUITE 900, CHICAGO, IL 60606               5/23/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                 $60,800.00
  3.67   COLUMBUS DIESEL SERVICE INC             PO BOX 704, COLUMBUS, MS 39703                                  4/12/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                    $849.37
  3.68   COLUMBUS FENCE CO LLC                   PO BOX 2246, COLUMBUS, MS 39704                                 9/24/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                    $321.00
  3.69   COLUMBUS LIGHT & WATER DEPT             420 4TH AVE S, COLUMBUS, OH 39701                                     N/A                                          TRADE PAYABLE - GOODS/SERVICES         NO                      $0.00
  3.70   COMDATA MO                              5301 MARYLAND WAY, BRENTWOOD, TN 37027                          1/31/2019                                          TRADE PAYABLE - GOODS/SERVICES         NO                  $4,288.48
                                                 1800 HERR ST, ATTN: SUPER LOAD PERMITS, HARRISBURG,
  3.71   COMMONWEALTH OF PA                      PA 17103                                                       9/18/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                  $5,795.78
  3.72   CORPORATE LODGING CONSULTANTS           PO BOX 534722, ATLANTA, GA 30353-4722                           9/7/2017                                           TRADE PAYABLE - GOODS/SERVICES         NO                  $3,413.00
  3.73   CRANE U INC                             5650 DOUBLE OAK LANE, BIRMINGHAM, AL 35242                     9/28/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                  $2,140.00
  3.74   CRANEWORKS INC                          PO BOX 13065, BIRMINGHAM, AL 35202                              4/5/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $10,614.24
  3.75   CREATIVE LODGING SOLUTIONS LLC          3199 BEAUMONT CENTRE CIR., LEXINGTON, KY 40513                10/12/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                $342,931.64
  3.76   DAVID JAMES                             ADDRESS REDACTED                                                     N/A                                           TRADE PAYABLE - GOODS/SERVICES         NO                      $0.00
  3.77   DAVIS MACHINE & TOOL INC                2241 BULLOCKS FERRY RD, TALLADEGA, AL 35160                   12/20/2017                                           TRADE PAYABLE - GOODS/SERVICES         NO                  $1,516.80
  3.78   DAWES RIGGING & CRANE RENTAL            PO BOX 44080, MILWAUKEE, WI 53214                              5/31/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                  $1,756.81
  3.79   DELTA RIGGING & TOOLS INC               125 MCCARTY ST, HOUSTON, TX 77029                             10/25/2017                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $65,289.00
  3.80   DIRECTV                                 PO BOX 78626, PHOENIX, AZ 85062-8626                          10/17/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                    $379.52
  3.81   DISA INC                                DEPT 890314, PO BOX 120314, DALLAS, TX 75312-0314              6/30/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                  $1,124.50
  3.82   DIXIE ELECTRIC INC                      PO BOX 10610, NEW IBERIA, LA 70562-0610                        8/31/2017                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $35,449.61
  3.83   DOZIER CRANE INC                        156 PINE BARREN RD, POOLER, GA 31322-1137                       3/6/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $75,564.06
  3.84   DUTCH OIL CO INC                        PO BOX 2323, COLUMBUS, MS 39704-2323                          11/26/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                $163,630.65
  3.85   EAGLE MARITIME CONSULTANTS INC          1600 SPACE PARK DR, HOUSTON, TX 77058-3445                     10/1/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                  $1,200.00
  3.86   EAST TAYLOR TOWNSHIP                    200 S CENTER ST, EBENSBURG, PA 15931                           1/15/2019                                           TRADE PAYABLE - GOODS/SERVICES         NO                    $630.00
  3.87   EASTERN IOWA LIGHT & POWER              PO BOX 3003, WILTON, IA 52778-3003                            10/13/2017                                           TRADE PAYABLE - GOODS/SERVICES         NO                  $1,477.70
  3.88   EDWARDS MOVING & RIGGING INC            200 EVERETT HALL ROAD, SHELBYVILLE, KY 40065                   10/6/2017                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $28,600.00
  3.89   ELLEN BURKHALTER                        ADDRESS REDACTED                                                1/1/2019                                           TRADE PAYABLE - GOODS/SERVICES         NO                  $1,664.28
  3.90   ELLEN BURKHALTER                        ADDRESS REDACTED                                               7/25/2013                                           PROMISSORY NOTE                        NO                $156,638.49
  3.91   EMMERT INDUSTRIAL CORP                  PO BOX 847 DANBURY, TX 77534                                  10/16/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $22,697.04
  3.92   ENERPAC INC                             22730 NETWORK PLACE, CHICAGO, IL 60673-1227                    1/25/2017                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $17,289.06




Burkhalter Rigging, Inc.
                                                                 Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 43 of 49

                                                                                                 Schedule F
                                                                               List All Creditors with Nonpriority Unsecured Claims




                                                                                                                                           Unliquidated
                                                                                                                              Contingent




                                                                                                                                                          Disputed
                                                                                                                                                                                                        Is The Claim
                                                                                                           Date Debt Was                                                                                 Subject To
                 Non-priority Creditor's Name                             Address                             Incurred                                                      Basis For The Claim       Offset? (Yes/No)   Amount of Claim
  3.93 EVERBANK COMMERCIAL FINANCE IN         PO BOX 911608, DENVER, CO 80291-1608                             12/21/2017                                            TRADE PAYABLE - GOODS/SERVICES          NO                $9,387.78
  3.94 F&M MAFCO INC                          DEPARTMENT 781, CINCINNATI, OH 45269                              10/8/2018                                            TRADE PAYABLE - GOODS/SERVICES          NO               $14,849.69
  3.95 FAGIOLI INC                            ATTN: FEDERICO DALLAGLIO, 21310 HWY 6, MANVEL, TX 77578           9/14/2018                                            TRADE PAYABLE - GOODS/SERVICES          NO              $401,688.00
  3.96 FAIRWAY ICE COMPANY INC                802 MOSS ST, COLUMBUS, MS 39701                                   6/14/2018                                            TRADE PAYABLE - GOODS/SERVICES          NO                $2,314.41
  3.97 FASTENAL COMPANY INC                   PO BOX 1286, WINONA, MN 55987-1286                                6/20/2018                                            TRADE PAYABLE - GOODS/SERVICES          NO                $3,283.09
  3.98 FC CONSTRUCTION SERVICES               8350 N CENTRAL EXPY, SUITE 300, DALLAS, TX 75206                  4/26/2018                                            TRADE PAYABLE - GOODS/SERVICES          NO                  $575.00
  3.99 FIRST INSURANCE FUNDING                450 SKOKIE BLVD, SUITE 100, NORTHBROOK, IL 60062                        N/A                                            TRADE PAYABLE - GOODS/SERVICES          NO                     $0.00
 3.100 FIRSTLEASE INC                         PO BOX 57309, PHILADELPHIA, PA 19111-7309                        12/21/2018                                            TRADE PAYABLE - GOODS/SERVICES          NO                  $379.34
                                              ATTN: HEATHER DALE, 221 N HOGAN ST, SUITE 367,
 3.101 FLEET MANAGEMENT                       JACKSONVILLE, FL 32202                                            2/13/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                $119,945.00
                                              ATTN: HEATHER DALE, 221 N HOGAN ST, SUITE 367,
 3.102 FLEET MANAGEMENT                       JACKSONVILLE, FL 32202                                                           X            X             X          LITIGATION                                               UNKNOWN
 3.103 FLEETPRIDE INC                         PO BOX 847118, DALLAS, TX 75284-7118                             11/21/2017                                            TRADE PAYABLE - GOODS/SERVICES         NO                 $1,309.41
 3.104 FLITE LINE LLC                         12090 MIRAMAR PARKWAY #105, MIRAMAR, FL 33025                     8/24/2017                                            TRADE PAYABLE - GOODS/SERVICES         NO                $11,071.55
 3.105 FORD CREDIT                            PO BOX 650575, DALLAS, TX 75265-0575                             12/14/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                   $841.09
 3.106 FORDICE CONSTRUCTION COMPANY           PO BOX 1101, ATTN: DAN FORDICE, VICKSBURG, MS 39181               10/5/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                 $8,756.00
 3.107 FOSSIL EXHIBITS INTERNATIONAL          500 NORTHPARK    CENTRAL,   SUITE  200, HOUSTON,   TX  77073      10/5/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                   $300.00
 3.108 FRENCH'S WELDING & MARINE SVC          1080 WOODLAND HWY, BELLE CHASE, LA 70037                          4/25/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                   $875.70
 3.109 G&R MINERAL SERVICES, INC.             PO BOX 100939, BIRMINGHAM, AL 35210                               4/14/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                 $6,510.00
 3.110 GA DEPT OF PUBLIC SAFETY               PO BOX 1456, ATLANTA, GA 30371-1456                              11/16/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                $10,520.00
 3.111 GCR TIRES & SERVICE                    5400 OLD MONTGOMERY HWY, TUSCALOOSA, AL 35405                    10/11/2017                                            TRADE PAYABLE - GOODS/SERVICES         NO                 $6,518.14
 3.112 GENE STRUCTURAL INC                    5510 CASPIAN FALLS LANE, FULSHEAR, TX 77441                        2/8/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                 $7,295.83
 3.113 GENESIS STRUCTURES INC                 104 W 9TH, SUITE 200, KANSAS CITY, MO 64105                       7/17/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                $22,627.64
 3.114 GLENN FELDMANN                         PO BOX 2887, ROANOKE, VA 24011                                     8/7/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                 $3,045.30
 3.115 GLF INNOVATIONS LLC                    12065 RACHEAL LEA LANE, FORT WORTH, TX 76179                       9/2/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                 $8,037.56
 3.116 GM FINANCIAL LEASING                   801 CHERRY   ST ,FORT  WORTH,   TX 76102                         12/26/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                 $2,942.15
 3.117 GO BOX LLC                             100 ROSECREST LN, COLUMBUS, MS 39701                             11/30/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                   $475.00
 3.118 GOLDEN TRIANGLE URGENT CARE            PO BOX 671478, DALLAS, TX 75267-1478                               6/7/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                   $140.00
 3.119 GRAHAM'S PILOT CAR SERVICE INC         9455 HUNTERS WAY DR, SEMMES, AL 36575                             10/4/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                $12,853.80
 3.120 GRAINGER INC                           PO BOX 419267, KANSAS CITY, MO 64141-6267                         9/13/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                 $2,609.40
 3.121 GREENTREE TRANSPORTATION CO            PO BOX 644831, DEPT GTC, PITTSBURGH, PA 15264-4831                 5/7/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                $55,600.00
                                              LOWNDES COUNTY TAX COLLECTOR, PO BOX 1077,
 3.122 GREG ANDREWS                           COLUMBUS, MS 39703                                                 1/8/2019                                            TRADE PAYABLE - GOODS/SERVICES         NO                 $22,117.24
 3.123 GSD TRADING USA, INC.                  7135 S LAKE HOUSTON     PKWY,  HOUSTON,    TX 77049                2/8/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $4,000.00
 3.124 GULF STORAGE PARTNERS LP               18804 KENSWICK DR, HUMBLE, TX 77388                                1/2/2019                                            TRADE PAYABLE - GOODS/SERVICES         NO                    $212.49
 3.125 HAMILTON AUTO PARTS INC                PO BOX 119, HAMILTON, MS 39746-0119                               3/28/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                    $713.01
 3.126 HANES SUPPLY INC                       55 JAMES E CASEY DRIVE, BUFFALO, NY 14206                          6/5/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $5,493.88
 3.127 HANSA FLEX USA                         10821 TRAIN CT, HOUSTON, TX 77041-7042                            8/16/2017                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $9,980.87
 3.128 HARRIS COUNTY MUD 36                   PO BOX 1689, SPRING, TX 77383                                      1/1/2019                                            TRADE PAYABLE - GOODS/SERVICES         NO                     $34.30
 3.129 HEATH & LINEBACK ENGINEERS INC         2390 CANTON RD, BUILDING 200, MARIETTA, GA 30066                 10/31/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                $143,868.38
 3.130 HENDERSON BOLT CO LLC                  5321 1ST STREET, MERIDIAN, MS 39307                               6/14/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $7,281.00
 3.131 HENDERSON STEEL CORP                   4528 MARION DR, MERIDIAN, MS 39001                               12/20/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                 $50,052.57
 3.132 HOLLOWAY HOUSTON INC                   5833 ARMOUR DRIVE, HOUSTON, TX 77020                             10/17/2017                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $4,825.00
                                              ATTN: MARCEL RIEMSLAG, GALVANISTRAAT 35, 3316 GH
 3.133 HOVAGO                                 DORDRECHT, THE NETHERLANDS                                        6/28/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                $357,000.00
 3.134 I B DICKINSON & SONS INC               1089 VAN REED RD, READING, PA 19605                              12/18/2017                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $1,700.40
 3.135 ILLINOIS STATE TOLL HIGHWAY            2700 W OGDEN AVE, DOWNERS GROVE, IL 60515                         9/17/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                    $150.00
 3.136 INDEPENDENT PILOT CAR SERVICES         379 PLANTERS DRIVE, ELLABELL, GA 31308                            5/12/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                 $12,445.00
 3.137 INDUSTRIAL INFO RESOURCES INC          PO BOX 42442, HOUSTON, TX 77242-2442                              10/9/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                 $13,273.82
 3.138 INDUSTRIAL SAFETY TRAINING             3749 HWY 69 NORTH, BEAUMONT, TX 77705                             1/20/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                    $150.00
 3.139 INDUSTRIAL TRUCK & CRANE INC           4881 PITTSBURGH    RD, HARRISVILLE,   PA  16038                   1/23/2019                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $2,466.10
 3.140 INTERCOASTAL MARINE REPAIRS            PO BOX 10306, JEFFERSON, LA 70181                                 8/22/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                 $17,140.00
 3.141 IPFS CORPORATION                       2777 ALLEN PKWY, SUITE 500, HOUSTON, TX 77019                           N/A                                            TRADE PAYABLE - GOODS/SERVICES         NO                      $0.00
 3.142 IRONWORKERS OF WESTERN PENNSYLVANIA 2201 LIBERTY AVE, PITSSBURGH, PA 15222                               1/31/2019                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $6,262.78
 3.143 J J CURRAN CRANE CO.                   865 S FORT STREET, DETROIT, MI 48217                              9/30/2017                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $3,200.00
 3.144 J&R ENGINEERING CO INC                 PO BOX 447, MUKWONAGO, WI 53149                                    9/4/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $3,043.00
 3.145 JAMES ERVIN                            ADDRESS UNKNOWN                                                    3/7/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $1,450.00
 3.146 JAMES UNDERHILL                        ADDRESS REDACTED                                                        N/A                                            TRADE PAYABLE - GOODS/SERVICES         NO                      $0.00
 3.147 JAY SOLOMON                            ADDRESS REDACTED                                                        N/A                                            TRADE PAYABLE - GOODS/SERVICES         NO                      $0.00
 3.148 JEFFERS CRANE SERVICE INC              PO  BOX 167789, OREGON,    OH 43616                              10/30/2017                                            TRADE PAYABLE - GOODS/SERVICES         NO                 $11,418.28
 3.149 JF LOMMA INC                           48 THIRD ST, SOUTH KEARNY, NJ 7032                               10/20/2017                                            TRADE PAYABLE - GOODS/SERVICES         NO                 $14,101.78
 3.150 JOHN L WORTHAM & SON LP                PO BOX 301513, DALLAS, TX 75303-1513                              11/3/2017                                            TRADE PAYABLE - GOODS/SERVICES         NO                 $30,275.00
 3.151 JOHN WHITE                             ADDRESS
                                              201       REDACTED
                                                  ST. CHARLES   AVE. - 50TH FL, NEW ORLEANS, LA 70170-                N/A                                            TRADE PAYABLE - GOODS/SERVICES         NO                      $0.00
 3.152 JONES WALKER LLP                       5100                                                              2/19/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $6,863.03
 3.153 JOYCE STEEL ERECTION LTD               PO BOX 8466, LONGVIEW, TX 75607                                  11/13/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $6,762.75
                                              C/O KCSR MISC AR ACCOUNT, 36929 TREASURY CENTER,
 3.154 KANSAS CITY SOUTHERN RAILWAY           CHICAGO, IL 60694-6900                                            7/24/2017                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $5,502.21
 3.155 KEITH C JAEHNE                         9525 KATY FREEWAY,    SUITE  434, HOUSTON,    TX 77024            11/1/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $9,900.00
 3.156 KENCO BUCKET TRUCKS LLC                PO BOX 3140, DEPT 450, HOUSTON, TX 77253                          5/28/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                 $75,854.35
 3.157 KISNER`S RADIATOR & MUFFLER            548 W BROAD, WEST POINT, MS 39773                                  5/9/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                     $96.30
 3.158 L & L ESCORT SERVICES INC              ADDRESS UNKNOWN                                                    5/4/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $1,450.40
 3.159 LA CORPORATE & REGISTERED              PO  BOX 86321, BATON   ROUGE,  LA  70879-6321
                                              2301 ARLINGTON AVE SOUTH, SUITE 100, BIRMINGHAM, AL               10/1/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                     $70.00
 3.160 LABORCHEX COMPANIES                    35205                                                              9/1/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $1,510.72
 3.161 LAD SERVICES OF LOUISIANA LLC          1043 E STEPHENSVILLE RD, STEPHENSVILLE, LA 70380                 10/25/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                 $12,925.25
 3.162 LANDSTAR LIGON INC                     DRAWER CS 100733, ATLANTA, GA 30384-0733                          6/26/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                 $10,450.00
 3.163 LEXISNEXIS RISK SOLUTIONS              28330 NETWORK PLACE, CHICAGO, IL 60673-1283                       1/31/2019                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $6,644.85
 3.164 LIEBHERR USA COMPANY                   4100 CHESTNUT AVE, NEWPORT NEWS, VA 23607                          1/4/2019                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $6,021.20
 3.165 LIMA MEMORIAL HEALTH SYSTEM            PO BOX 932830, CLEVELAND, OH 44193-0001                           10/4/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                     $66.00
 3.166 LINDSEYS PILOT CARS                    490 HWY 49, TENNESSEE RIDGE, TN 37178                             7/16/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $1,250.00
 3.167 LOUIS' ESCORT SERVICE                  5197 HWY 43, AMITE, LA 70422                                     10/10/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $1,200.00
 3.168 LOUISIANA DOTD                         1201 CAPITOL ACCESS RD, BATON ROUGE, LA 70802                     1/31/2019                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $9,300.00
 3.169 LOWNDES FARM SUPPLY INC                69 CO OP RD, COLUMBUS, MS 39705                                   7/26/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                    $400.00
 3.170 MAIL MANAGERS                          104 WILLOW ROAD, STARKVILLE, MS 39759                            12/22/2017                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $4,575.17
 3.171 MAMMOET USA NE CORP                    170 TURNBULL COURT, CAMBRIDGE, ONTARIO N1T 1J2                    9/10/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                 $25,528.75
 3.172 MANN PILOT CAR SERVICE LLC             9000 TIMBERLYN   WAY,  FORT  SMITH,  AR  72903                   11/11/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                    $550.00
 3.173 MANNIK & SMITH GROUP, INC.             1800 INDIAN WOOD CIRCLE, MAUMEE, OH 43537                        10/16/2017                                            TRADE PAYABLE - GOODS/SERVICES         NO                 $23,297.61
 3.174 MARINE & INDUSTRIAL SUPPLY INC         PO BOX 2186, MOBILE, AL 36652                                      7/6/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $2,899.73
 3.175 MARINE FUELING SERVICE INC             9000 OLD YACHT CLUB RD, PORT ARTHUR, TX 77642                     8/29/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $1,200.00
 3.176 MASTER SOLUTIONS INC                   20 WOLFBRIDGE RD, CARLISLE, PA 17013                              6/26/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $7,488.27
 3.177 MATHESON TRI GAS INC                   PO BOX 347297, PITTSBURGH, PA 15251-4297                         11/30/2017                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $1,712.05
                                              ATTN: KELLY SHELTON, LOCKBOX 774389, 4389 SOLUTIONS
 3.178 MAXIM CRANE WORKS                      CENTER, CHICAGO, IL 60677-4003                                    4/11/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                $359,237.65
 3.179 MAYO MALLETTE PLLC                     PO BOX 1456, OXFORD, MS 38655                                      6/6/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                  $6,867.00
                                              ATTN: CHRISTINE WALE, 3500 N CAUSEWAY BLVD, SUITE 900,
 3.180 MCDONOUGH MARINE SERVICE               METAIRIE, LA 70002                                               10/20/2017                                            TRADE PAYABLE - GOODS/SERVICES         NO                $533,361.95
 3.181 MCKEE OVERSIZE LOAD ESCORTS            PO BOX 10233, BROOKSVILLE, FL 34603-0233                          4/23/2018                                            TRADE PAYABLE - GOODS/SERVICES         NO                    $550.00




Burkhalter Rigging, Inc.
                                                               Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 44 of 49

                                                                                               Schedule F
                                                                             List All Creditors with Nonpriority Unsecured Claims




                                                                                                                                          Unliquidated
                                                                                                                             Contingent




                                                                                                                                                         Disputed
                                                                                                                                                                                                       Is The Claim
                                                                                                           Date Debt Was                                                                                Subject To
                 Non-priority Creditor's Name                             Address                             Incurred                                                       Basis For The Claim     Offset? (Yes/No)   Amount of Claim
 3.182   MEDALLION TRANSPORT & LOGISTIC         701 EAST GATE DR, SUITE 110, MT LAUREL, NJ 8054                 9/11/2018                                           TRADE PAYABLE - GOODS/SERVICES          NO                $9,400.00
 3.183   METRO PILOT CARS LLC                   200 POLLARD RD, TEMPLE, GA 30179                               10/29/2018                                           TRADE PAYABLE - GOODS/SERVICES          NO              $17,432.00
 3.184   METROPOLITAN PARTNERS                  70 E 55TH ST, FLOOR 19, NEW YORK, NY 10022                      4/24/2018                                           TRADE PAYABLE - GOODS/SERVICES          NO              $18,617.15
 3.185   MHC KENWORTH                           PO BOX 879269, KANSAS CITY, MO 64187-9269                       12/1/2017                                           TRADE PAYABLE - GOODS/SERVICES          NO                  $417.11
 3.186   MID GA                                 ADDRESS UNKNOWN                                                               X            X             X          LITIGATION                                              UNKNOWN
 3.187   MIDWEST TERMINALS OF TOLEDO            383 W DUSSEL DR, MAUMEE, OH 43537                              11/20/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO               $15,464.27
 3.188   MILLS MORRIS INC                       PO BOX 2306, COLUMBUS, MS 39704                                  4/5/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO               $10,315.72
 3.189   MITCHELL, MCNUTT & SAMS P.A.           PO BOX 7120, TUPELO, MS 38802-7120                               4/5/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $2,883.54
 3.190   MJ ESCORT SERVICE LLC                  PO BOX 753, SCOTT, LA 70583                                    10/27/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $3,432.05
 3.191   MOBILE MODULAR MGMT CORP               PO BOX 45043, SAN FRANCISCO, CA 94145-5043                      8/23/2017                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $1,717.73
 3.192   MONROE COUNTY ELECTRIC POWER           PO BOX 300, AMORY, MS 38821                                      8/8/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                   $267.50
 3.193   MOTION INDUSTRIES INC                  PO BOX 849737, DALLAS, TX 75284-9737                            5/18/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $9,085.13
                                                FINANCIAL MANAGEMENT DIV, PO BOX 3649, JACKSON, MS
 3.194   MS DEPT OF TRANSPORTATION              39207-3649                                                      1/31/2019                                           TRADE PAYABLE - GOODS/SERVICES         NO                $13,318.80
 3.195   MSC INDUSTRIAL SUPPLY CO INC           PO BOX 953635, ST LOUIS, MO 63195-3635                          3/20/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $1,467.55
 3.196   MUSTANG RENTAL SERVICES OF             PO BOX 1373, HOUSTON, TX 77251-1373                              5/7/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $1,516.00
 3.197   MY OFFICE PRODUCTS                     PO BOX 32192, NEW YORK, NY 10087-2192                          10/23/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                   $961.65
 3.198   NAPA AUTO PARTS INC COLUMBUS           1105 SOUTH GLOSTER, TUPELO, MS 38801                            4/26/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $6,670.04
 3.199   NELSON EQUIPMENT LTD                   9400 N HWY 146, BAYTOWN, TX 77523                               3/29/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                $15,061.63
 3.200   NEWELL PAPER COMPANY INC               1212 GRAND AVE, MERIDIAN, MS 39301                               1/7/2019                                           TRADE PAYABLE - GOODS/SERVICES         NO                   $723.22
 3.201   NEXAIR LLC                             1350 CONCOURSE AVE, SUITE 103, MEMPHIS, TN 38104                1/17/2019                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $2,926.35
 3.202   O`NEAL STEEL INC                       744 41ST ST N, BIRMINGHAM, AL 35222                             7/31/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                $18,967.51
 3.203   OPERATING ENGINEERS LOCAL 66           111 ZETA DR, PITTSBURGH, PA 15238                               1/31/2019                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $1,235.81
 3.204   OPTIMUS INDUSTRIES LLC                 5727 S LEWIS AVE., SUITE 600, TULSA, OK 74105                   6/14/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                $17,600.00
 3.205   OPTIMUS INDUSTRIES LLC                 5727 S LEWIS AVE., SUITE 600, TULSA, OK 74105                                 X            X             X          LITIGATION                                               UNKNOWN
 3.206   PATRICK CORBETT                        ADDRESS REDACTED                                                      N/A                                           TRADE PAYABLE - GOODS/SERVICES         NO                     $0.00
                                                200 EAST NEW ENGLAND AVE, SUITE 400, WINTER PARK, FL
 3.207   PCE                                    32789                                                            4/2/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $4,050.00
 3.208   PENNWELL CORPORATION                   21428 NETWORK PLACE, CHICAGO, IL 60673-1214                    10/25/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $4,800.00
 3.209   PETERBILT TRUCK CENTER                 PO BOX 2201, DECATUR, AL 35609-2204                             6/14/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                $13,413.17
 3.210   PETTY CLEANING SERVICES INC            1140 MILITARY RD, COLUMBUS, MS 39701                            1/31/2019                                           TRADE PAYABLE - GOODS/SERVICES         NO                   $600.00
 3.211   PITNEY BOWES GLOBAL                    3001 SUMMER INC, STAMFORD, CT 06926                             1/12/2019                                           TRADE PAYABLE - GOODS/SERVICES         NO                   $517.80
 3.212   PITNEY BOWES PURCHASE POWE INC         3001 SUMMER INC, STAMFORD, CT 06926                              1/1/2019                                           TRADE PAYABLE - GOODS/SERVICES         NO                   $306.42
 3.213   PORT OF PORT ARTHUR                    PO BOX 1428, PORT ARTHUR, TX 77641-1428                         8/31/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $2,162.77
 3.214   PRAIRIE LAND WATER ASSOC INC           150 ARTESIA RD, COLUMBUS, MS 39701                             12/27/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                   $282.15
 3.215   PRAXAIR DISTRIBUTION INC               PO BOX 382000, PITTSBURGH, PA 15250-8000                       12/16/2017                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $2,112.04
 3.216   PRECISION TREE SERVICE LLC             PO BOX 371, NEW ROADS, LA 70760                                 8/31/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                $29,000.00
 3.217   PUGH WRIGHT MCANALLY                   PO BOX 2419, DECATUR, AL 35602-2419                             9/27/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $1,000.00
 3.218   PYRAMID ESCORT SERVICE INC             6321 BRANDERHAM DRIVE, MEMPHIS, TN 38134                         9/4/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $1,086.90
 3.219   QUICK LIFT INC                         PO BOX 1246, COLUMBUS, MS 39703                                  3/7/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $1,161.25
 3.220   R&M EQUIPMENT RENTALS, INC             2329 29TH AVE NORTH, BIRMINGHAM, AL 35207                       4/26/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                   $938.95
 3.221   RACKLEY OIL INC                        PO BOX 826, STARKVILLE, MS 39760                                4/11/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                $14,177.80
 3.222   RELYANT                                PO BOX 952748, ST LOUIS, MO 63195-2748                           7/6/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                   $336.60
 3.223   RICHARD BAUGHN CONSTRUCTION IN         5274 HWY 226 SPUR, JONESBORO, AR 72404                         10/12/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $6,533.13
                                                ATTN: SUMNER ADAMS, ONE ST LOUIS CENTRE, SUITE 5000,
 3.224   RISS CARGO MANAGEMENT                  MOBILE, AL 36602                                               10/19/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO               $164,225.75
 3.225   RITTER FOREST PRODUCTS INC             SHARON HARTFORD, PO BOX 1265, NEDERLAND, TX 77627              11/15/2017                                           TRADE PAYABLE - GOODS/SERVICES         NO               $223,517.15
 3.226   RO VIN GARRETT PCC                     ATTN: RO'VIN GARRETT; 111 E LOCUST, ANGLETON, TX 77515           1/1/2019                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $2,734.79
 3.227   ROADRUNNER TRANSPORTATION              ATTN: MICHAEL WILT, PO BOX 95000, CHICAGO, IL 60694-5000        9/18/2017                                           TRADE PAYABLE - GOODS/SERVICES         NO               $115,968.75
 3.228   ROBERTS OXYGEN COMPANY INC             PO BOX 5507, ROCKVILLE, MD 20855                                8/28/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                   $315.51
 3.229   ROSE BUSINESS EQUIPMENT INC            PO BOX 1063, GRENADA, MS 38902-1063                             9/25/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $3,848.44
 3.230   ROSE OFFICE SYSTEMS INC                PO BOX 608, SAGINAW, AL 35137                                   11/1/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $5,703.48
 3.231   ROWE MACHINERY INC                     PO BOX 818, HALEYVILLE, AL 35565                                2/26/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                $15,906.25
 3.232   ROYAL TRUCKING COMPANY INC             PO BOX 1000 DEPT 959, MEMPHIS, TN 38148                         3/21/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $1,620.55
 3.233   ROYAL TRUCKING COMPANY INC             PO BOX 1000 DEPT 959, MEMPHIS, TN 38148                                       X            X             X          LITIGATION                                               UNKNOWN
 3.234   SAFETY KLEEN SYSTEMS INC               PO BOX 650509, DALLAS, TX 75265-0509                            11/1/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $3,999.55
 3.235   SAVAGE SAFE HANDLING                   DEPT 418, PO BOX 30015, SALT LAKE CITY, UT 84130                2/28/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $5,875.00
 3.236   SC&RA                                  5870 TRINITY PARKWAY, SUITE 200, CENTREVILLE, VA 20120          4/20/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $1,500.00
 3.237   SCOTT EQUIP CO LLC                     PO BOX 1808, BAYTOWN, TX 77522                                  11/8/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $4,322.61
 3.238   SHANE FLOYD                            ADDRESS UNKNOWN                                                       N/A                                           TRADE PAYABLE - GOODS/SERVICES         NO                     $0.00
 3.239   SHELBY CRANE SERVICE INC               1486 HENRY MOSELY RD, JACKSONVILLE, FL 32234                    4/19/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $7,600.80
 3.240   SHERWIN WILLIAMS INC                   103 B ALABAMA ST, COLUMBUS, MS 39702                            3/29/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $2,043.39
 3.241   SIEGEL EXCAVATING LLC                  4946 MATHEWS RD, EDINBURG, PA 16116                              8/7/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                $11,400.00
 3.242   SIGNIUS COMMUNICATIONS                 1201 MONTLIMAR DR STE 500, MOBILE, AL 36609-1792                 6/1/2017                                           TRADE PAYABLE - GOODS/SERVICES         NO                   $678.51
 3.243   SIMS CRANE & EQUIPMENT                 12849 PHILLIPS HIGHWAY, JACKSONVILLE, FL 32256                  7/18/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $4,533.51
 3.244   SPARTAN MAT, LLC                       5390 NW ROANOKE LANE, PORTLAND, OR 97229                       10/27/2017                                           TRADE PAYABLE - GOODS/SERVICES         NO                $28,383.23
 3.245   SPEEDCO                                PO BOX 2609, COLUMBUS, MS 39704                                 10/4/2017                                           TRADE PAYABLE - GOODS/SERVICES         NO                   $437.28
 3.246   SPRING ISD TAX OFFICE                  420 LOCKHAVEN DR ,HOUSTON, TX 77073                              1/1/2019                                           TRADE PAYABLE - GOODS/SERVICES         NO                   $235.43
                                                CONCENTRATION ACCOUNT, DEPT 1529 PO BOX 11407,
 3.247   SRT TRANSPORTATION SOLUTIONS           BIRMINGHAM, AL 35246-1529                                       6/29/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                $18,021.39
 3.248   SSA GULF INC                           15417 COLLECTIONS CENTER DR, CHICAGO, IL 60693                  9/10/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $6,402.00
 3.249   STANDARD COFFEE SERVICE CO             PO BOX 952748, ST LOUIS, MO 63195-2748                          8/31/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                   $603.19
 3.250   STARKVILLE COUNTRY CLUB                PO BOX 226, STARKVILLE, MS 39760                               12/31/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                   $417.00
 3.251   STATE TERMITE & PEST CONTROL           PO BOX 2274, COLUMBUS, MS 39704                                  9/7/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                   $535.00
 3.252   STATEWIDE NATIONWIDE                   1509 WEST 34TH ST, HOUSTON, TX 77018                            3/29/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $1,675.00
 3.253   STEIGHNER CRANE SERVICE INC            251 SIMON DR, BUTLER, PA 16002                                  9/17/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                $20,630.00
 3.254   STERLING CRANE LLC                     9351 GRANT ST, SUITE 250, THORNTON, CO 80229                     4/5/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $1,712.50
 3.255   SUBURBAN PROPANE                       PO BOX 9129, COLUMBUS, MS 39705                                10/24/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                   $496.09
 3.256   SUNBELT RENTALS INC                    PO BOX 409211, ATLANTA, GA 30384-9211                           6/11/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                $70,591.89
 3.257   TADANO AMERICA CORPORATION             DEPT CH 17151, PALATINE, IL 60055-7151                         11/19/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $5,524.45
 3.258   TEAM PILOT CAR SERVICE INC             715 REAMER DRIVE, CARNEGIE, PA 15106                             8/3/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $5,750.00
 3.259   TEXAS FIRST RENTALS LLC                5665 SE LOOP 410, SAN ANTONIO, TX 78222                         1/14/2019                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $2,132.69
 3.260   THE COMMERCIAL DISPATCH                PO BOX 511, COLUMBUS, MS 39703-0511                             8/31/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                   $260.00
 3.261   THE MAT RENTAL COMPANY                 15237 COUNTY ROAD 29, JEMISON, AL 35085                         5/13/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                $25,048.00
 3.262   THE WRIGHT WAY                         6501 AARON ARONOV DR, FAIRFEILD, AL 35064                        1/2/2019                                           TRADE PAYABLE - GOODS/SERVICES         NO                   $600.00
 3.263   THOMA ENGINEERING LLC                  8784 S. COUNTY RD. 33, DOTHAN, AL 36301                         7/10/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                $76,187.50
 3.264   THOMPSON MACHINERY INC                 PO BOX 535496, ATLANTA, GA 30353-5496                           1/30/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $4,638.05
 3.265   THOMPSON PUMP & EQUIPMENT INC          PO BOX 291370, PORT ORANGE, FL 32129-1370                       10/5/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $4,465.10
 3.266   THOMPSON TRACTOR COMPANY INC           PO BOX 934005, ATLANTA, GA 31193-4005                           3/21/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                   $507.95
 3.267   TIM HUGHES                             ADDRESS UNKNOWN                                                       N/A                                           TRADE PAYABLE - GOODS/SERVICES         NO                     $0.00
 3.268   TNT CRANE & RIGGING INC                925 SOUTH LOOP WEST, HOUSTON, TX 77054                           2/1/2019                                           TRADE PAYABLE - GOODS/SERVICES         NO                 $2,228.00
 3.269   TOLEDO EDISON COMPANY                  PO BOX 3612, AKRON, OH 44309-3612                               10/6/2015                                           TRADE PAYABLE - GOODS/SERVICES         NO                $41,543.79
 3.270   TONY WRIGHT                            ADDRESS REDACTED                                                12/1/2018                                           TRADE PAYABLE - GOODS/SERVICES         NO                   $600.00
 3.271   TOOL SMITH COMPANY                     1300 4TH AVE S, BIRMINGHAM, AL 35233                            1/24/2019                                           TRADE PAYABLE - GOODS/SERVICES         NO                $30,838.20
 3.272   TORTORIGI HAULING INC                  ATTN: JOESPH TORTORIGI, PO BOX 13, TRUSSVILLE, AL 35173                       X            X             X          LITIGATION                                               UNKNOWN
 3.273   TORTORIGI HAULING INC                  ATTN: JOESPH TORTORIGI, PO BOX 13, TRUSSVILLE, AL 35173          11/6/2017                                          TRADE PAYABLE - GOODS/SERVICES         NO               $545,751.00




Burkhalter Rigging, Inc.
                                                             Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 45 of 49

                                                                                             Schedule F
                                                                           List All Creditors with Nonpriority Unsecured Claims




                                                                                                                                       Unliquidated
                                                                                                                          Contingent




                                                                                                                                                      Disputed
                                                                                                                                                                                                    Is The Claim
                                                                                                         Date Debt Was                                                                               Subject To
               Non-priority Creditor's Name                            Address                              Incurred                                                    Basis For The Claim       Offset? (Yes/No)   Amount of Claim
 3.274 TOTAL QUALITY LOGISTICS LLC            PO BOX 634558, CINCINNATI, OH 45263-4558                         1/3/2018                                          TRADE PAYABLE - GOODS/SERVICES          NO                $8,100.00
                                              ATTN: HANNAH ROGERS, PO BOX 62702, BALTIMORE, MD
 3.275   TRINITY LOGISTICS INC                21264-2702                                                      9/25/2017                                          TRADE PAYABLE - GOODS/SERVICES         NO                $219,500.00
 3.276   TROY CLAYTON                         ADDRESS REDACTED                                                      N/A                                          TRADE PAYABLE - GOODS/SERVICES         NO                      $0.00
 3.277   TRUSTMARK CREDIT CARD CENTER         PO BOX 143, JACKSON, MS 39205-0143                              3/19/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                $315,486.86
 3.278   ULMER & BERNE LLP                    600 VINE STREET, SUITE 2800, CINCINNATI, OH 45202-2409           2/9/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                 $50,164.16
 3.279   UNITED RENTALS INC                   PO BOX 100711, ATLANTA, GA 30384-0711                          10/23/2017                                          TRADE PAYABLE - GOODS/SERVICES         NO                 $37,470.68
 3.280   UNIVERSAL SOLUTIONS INC N MS         81 N DUNN ST, EUPORA, MS 39744                                  7/23/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                  $1,874.46
 3.281   UNIVERSITY MANAGEMENT                PO BOX 1368, COLUMBUS, MS 39703                                 9/27/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                  $1,415.34
 3.282   US UTILITY CONTRACTOR CO. INC        3592 GENOA RD., PERRYSBURG, OH 43551                            7/26/2017                                          TRADE PAYABLE - GOODS/SERVICES         NO                 $11,579.55
 3.283   VERIZON                              PO BOX 660108, DALLAS, TX 75266-0108                            1/21/2019                                          TRADE PAYABLE - GOODS/SERVICES         NO                  $5,107.04
 3.284   VERSA STEEL INC                      1618 NE 1ST AVE, PORTLAND, OR 97232-1136                        9/12/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                  $7,930.27
 3.285   VERSABUCKET LLC                      9659 N SAM HOU PKWY E, SUITE 150 #355, HUMBLE, TX 77396         7/23/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                 $35,449.00
 3.286   VISA                                 PO BOX 30131, TAMPA, FL 33630-3131                             10/24/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                  $5,039.46
 3.287   WASTE PRO USA COLUMBUS               PO BOX 791458, BALTIMORE, MD 21279-1458                        11/30/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                    $806.93
 3.288   WATERS TRUCK & TRACTOR CO INC        PO BOX 831, COLUMBUS, MS 39703                                  3/26/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                 $22,090.41
 3.289   WEATHERALL PRINTING COMPANY          PO DRAWER 677, TUPELO, MS 38802-0677                           10/31/2017                                          TRADE PAYABLE - GOODS/SERVICES         NO                  $3,065.21
 3.290   WEATHERS AUTO SUPPLY INC             1219 S GLOSTER ST, TUPELO, MS 38801                             10/3/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                    $373.23
 3.291   WELLS FARGO                          PO BOX 740540, ATLANTA, GA 30374-0540                            8/2/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                    $878.64
 3.292   WEST COAST SERVICES LLC              150 E ARROW HWY, SAN DIMAS, CA 91773                           11/14/2017                                          TRADE PAYABLE - GOODS/SERVICES         NO                  $3,044.69
 3.293   WORLDWIDE EQUIPMENT INC.             73 WE DR, PO BOX 1370, PRESTONSBURG, KY 41653                  12/10/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                 $11,111.71
 3.294   X-5-0 PILOT CAR SERVICES             2680 REACH RD, WILLIAMSPORT, PA 17701                           9/20/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                  $2,900.00
 3.295   YAK MAT LLC                          2438 HWY 98 EAST, COLUMBIA, MS 39429                            7/31/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                 $71,967.48
 3.296   YEATES EQUIPMENT SALES INC           6697 INTERSTATE 55 SOUTH, JACKSON, MS 39272                     9/10/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                 $24,792.74
 3.297   YOUNG WELDING SUPPLY INC             101 E FIRST ST, SHEFFIELD, AL 35660                             1/14/2019                                          TRADE PAYABLE - GOODS/SERVICES         NO                  $1,369.35
 3.298   YP LLC                               PO BOX 5010, CAROL STREAM, IL 60197-5010                        9/19/2017                                          TRADE PAYABLE - GOODS/SERVICES         NO                  $2,109.20
 3.299   ZITO FLEETING LLC                    PO BOX 10306, JEFFERSON, LA 70181                               8/27/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                    $587.13
 3.300   ZMAC TRANSPORTATION SOLUTIONS        PO BOX 205434, DALLAS, TX 75320-5434                            2/14/2018                                          TRADE PAYABLE - GOODS/SERVICES         NO                 $10,621.25
                                                                                                                                                                                                          TOTAL:        $7,843,010.14




Burkhalter Rigging, Inc.
                          Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 46 of 49


 Fill in this information to identify the case:

 Debtor name: Burkhalter Rigging, Inc.

 United States Bankruptcy for the District of: Southern Texas
                                                                                                                                                      Check if this is an
 Case number: 19-30495
                                                                                                                                                      amended ling


O cial Form 206G
Schedule G: Executory Contracts and Unexpired Leases

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

   Schedule G: Executory Contracts and Unexpired Leases



 1. Does the debtor have any executory contracts or unexpired leases?

        No. Check this box and le this form with the court with the debtor’s other schedules. There is nothing else to report on this form.

        Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (O cial Form 206A/B).



   2. List all contracts and unexpired leases                                             State the name and mailing address for all other parties with whom the debtor
                                                                                          has an executory contract or unexpired lease

  2.1     State what the contract        SEE ATTACHED SCHEDULE G
          or lease is for and the        EXHIBIT
          nature of the debtor’s
          interest
          State the term
          remaining
          List the contract
          number of any
          government contract
                                Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 47 of 49
                                                             Schedule G
                                                 Executory Contracts and Unexpired Leases


                                                                             State What the Contract or Lease is for
                 Contract Counterparty               Address                  and the Nature of the Debtor's Interest   State the Term Remaining
   2.1   ABB INC.                                                            JOB CONTRACT                               UNKNOWN
   2.2   AFLAC                                                               G&A CONTRACT                               UNKNOWN
   2.3   AFS/IBEX - INSURANCE                                                G&A CONTRACT                               UNKNOWN
   2.4   ALL CRANE RENTAL OF GA                                              G&A CONTRACT                               UNKNOWN
   2.5   BIGGE CRANE AND RIGGING CO.                                         JOB CONTRACT                               UNKNOWN
   2.6   BP HUSKY REFINING                                                   JOB CONTRACT                               UNKNOWN
   2.7   BUCKNER HEAVYLIFT CRANES                                            G&A CONTRACT                               UNKNOWN
   2.8   BURKHALTER PROPERTIES         PO BOX 9360, COLUMBUS, MS, 39705      G&A CONTRACT                               UNKNOWN
   2.9   CENTRAL OCEANS USA                                                  JOB CONTRACT                               UNKNOWN
  2.10   CHESS RYBOLT                                                        G&A CONTRACT                               UNKNOWN
  2.11   DERR & ISBELL                                                       JOB CONTRACT                               UNKNOWN
  2.12   FAGIOLI INC.                  21310 HIGHWAY 6, MANVEL, TX 77578     JOB CONTRACT                               UNKNOWN
  2.13   FIRST INSURANCE FUNDING                                             G&A CONTRACT                               UNKNOWN
  2.14   FIRSTLEASE                                                          G&A CONTRACT                               UNKNOWN
  2.15   FORD CREDIT                   PO BOX 650575, DALLAS, TX 75265       G&A CONTRACT                               9/4/2020
  2.16   FRACHT USA (FRACHT FWO INC.)                                        JOB CONTRACT                               UNKNOWN
  2.17   FRANKLIN APARTMENTS                                                 G&A CONTRACT                               UNKNOWN
  2.18   GM FINANCIAL                                                        G&A CONTRACT                               UNKNOWN
  2.19   GRAIN PROCESSING CORP.                                              JOB CONTRACT                               UNKNOWN
  2.20   INUDSTRIAL INFO RESOURCES                                           G&A CONTRACT                               UNKNOWN
  2.21   JIMCO                                                               JOB CONTRACT                               UNKNOWN
  2.22   JOHN L. WORTHAM                                                     G&A CONTRACT                               UNKNOWN
  2.23   KEITH JAEHNE                                                        G&A CONTRACT                               UNKNOWN
  2.24   KIEWIT INFRASTRUCTURE COMPANY                                       JOB CONTRACT                               UNKNOWN
  2.25   LEXIS NEXIS                                                         G&A CONTRACT                               UNKNOWN
  2.26   NUCOR STEEL - ARKANSAS                                              JOB CONTRACT                               UNKNOWN
  2.27   PREMIUM ASSIGNMENT                                                  G&A CONTRACT                               UNKNOWN
  2.28   ROSE BUSINESS EQUIPMENT                                             G&A CONTRACT                               UNKNOWN
  2.29   ROSE OFFICE SYSTEMS                                                 G&A CONTRACT                               1/24/2017
  2.30   SALES FORCE                                                         G&A CONTRACT                               UNKNOWN
  2.31   STANDARD COFFEE SERVICE                                             G&A CONTRACT                               UNKNOWN
  2.32   STATE TERMITE                                                       G&A CONTRACT                               UNKNOWN
  2.33   SUE BURKHALTER                                                      JOB CONTRACT                               9/1/2021
  2.34   TRACKNET                                                            G&A CONTRACT                               UNKNOWN
  2.35   TRONOX LTD.                                                         JOB CONTRACT                               UNKNOWN
  2.36   UTC OVERSEAS                                                        JOB CONTRACT                               UNKNOWN




Burkhalter Rigging, Inc.
                           Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 48 of 49


 Fill in this information to identify the case:

 Debtor name: Burkhalter Rigging, Inc.

 United States Bankruptcy for the District of: Southern Texas
                                                                                                                                                                        Check if this is an
 Case number: 19-30495
                                                                                                                                                                        amended ling


O cial Form 206H
Schedule H: Codebtors

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this page.

 1. Does the debtor have any codebtors?

        No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        Yes



 2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules D-G. Include
 all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more
 than one creditor, list each creditor separately in Column 2.

   Column 1: Codebtor                                                                              Column 2: Creditor


   Name                            Mailing Address                                                 Name                                                            Check all schedules
                                                                                                                                                                   that apply:

 2.1
                                                                                                                                                                         D
                                                                                                                                                                         E/F
                                                                                                                                                                         G
                           Case 19-30495 Document 159 Filed in TXSB on 03/16/19 Page 49 of 49


  Fill in this information to identify the case:

  Debtor name: Burkhalter Rigging, Inc.

  United States Bankruptcy for the District of: Southern Texas
                                                                                                                                                   Check if this is an
  Case number: 19-30495
                                                                                                                                                   amended ling


      Declaration Under Penalty of Perjury for Non-Individual Debtors




     Declaration and signature
  I am the president, another o cer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving as a
  representative of the debtor in this case.
  I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

       Schedule A/B: Assets–Real and Personal Property (O cial Form 206A/B)
       Schedule D: Creditors Who Have Claims Secured by Property (O cial Form 206D)
       Schedule E/F: Creditors Who Have Unsecured Claims (O cial Form 206E/F)
       Schedule G: Executory Contracts and Unexpired Leases (O cial Form 206G)
       Schedule H: Codebtors (O cial Form 206G)
       Summary of Assets and Liabilities for Non-Individuals (O cial Form 206Sum)
        Amended Schedule
     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
  (O cial Form 204)
     Other document that
  requires a declaration
I declare under penalty of perjury that the foregoing is true and correct.

Executed on                                                                             /s/ RYAN BOULEY
                          3/16/2019
                                                                                        Signature of individual signing on behalf of debtor
                                                                                        RYAN BOULEY
                                                                                        Printed name
                                                                                        PROPOSED CHIEF RESTRUCTURING OFFICER
                                                                                        Position or relationship to debtor
